





Exhibit 10.3




GUARANTEE, PLEDGE AND SECURITY AGREEMENT


Dated as of July 17, 2017 among
BEACHHEAD HOLDINGS LLC,
as Holdings,


BEACHHEAD I LLC
and BEACHHEAD II LLC,
as the Buyers,


BUFFALO PARENT GULF COAST TERMINALS, LLC,
as OpCo Parent,


and
BUFFALO INVESTOR I, L.P.,
and
BUFFALO INVESTOR II, L.P.,
as the Sellers







--------------------------------------------------------------------------------





Table of Contents


Page
ARTICLE I DEFINITIONS    2
Section 1.01.    Defined Terms    2
Section 1.02.    Terms Generally    12
ARTICLE II THE COLLATERAL    13
Section 2.01.    Grant of Security    13
Section 2.02.    Security for Obligations; Continuing Liability Under
Collateral    17
Section 2.03.    Reinstatement    18
Section 2.04.    Remedies    18
Section 2.05.    Continuing Obligation    18
ARTICLE III GUARANTEE    18
Section 3.01.    The Guarantee    18
Section 3.02.    Obligations Unconditional    19
Section 3.03.    Reinstatement    20
Section 3.04.    Subrogation; Subordination    20
Section 3.05.    Remedies    20
Section 3.06.    Instrument for the Payment of Money    20
Section 3.07.    Continuing Guarantee    20
Section 3.08.    General Limitation on Guarantee Obligations    21
ARTICLE IV REPRESENTATIONS AND WARRANTIES    21
Section 4.01.    Representations and Warranties    21
ARTICLE V AFFIRMATIVE COVENANTS    23
Section 5.01.    Notices    23
Section 5.02.    Financial Statements and Other Information    23
Section 5.03.    Maintenance of Existence    24
Section 5.04.    Maintenance of Records; Access to Properties and
Inspections    24
Section 5.05.    Compliance with Laws; Permits    24
Section 5.06.    Information Regarding Collateral    25
Section 5.07.    Perfection.    26
Section 5.08.    Special Provisions Relating to Securities    28
Section 5.09.    Instruments.    28
Section 5.10.    As to Letter-of-Credit Rights    28
Section 5.11.    Grantor’s Rights    28
ARTICLE VI NEGATIVE COVENANTS    29
Section 6.01.    Liens    29
Section 6.02.    Indebtedness    29
Section 6.03.    Restricted Payments    29
Section 6.04.    Sale of Assets    29
Section 6.05.    Business Activities    29





--------------------------------------------------------------------------------





Section 6.06.    No Liquidation, Merger or Consolidation; Name Changes    30
Section 6.07.    Permitted Investments    30
Section 6.08.    Transactions with Affiliates    30
Section 6.09.    Amendments to Material Agreements    31
Section 6.10.    Restrictive Agreements    31
ARTICLE VII EVENTS OF DEFAULT    32
Section 7.01.    Events of Default    32
Section 7.02.    Acceleration of Obligations    34
Section 7.03.    Further Remedies.    34
Section 7.04.    Deficiency    37
Section 7.05.    Private Sale    37
Section 7.06.    Sellers Appointed Attorney-in-Fact    38
Section 7.07.    Cash Proceeds; Deposit Accounts.    39
Section 7.08.    Application of Proceeds    39
ARTICLE VIII MISCELLANEOUS    40
Section 8.01.    Notices    40
Section 8.02.    Survival of Agreement    41
Section 8.03.    Binding Effect    41
Section 8.04.    Successors and Assigns    41
Section 8.05.    Expenses; Indemnity    41
Section 8.06.    APPLICABLE LAW.    43
Section 8.07.    Waivers; Amendment    43
Section 8.08.    Entire Agreement    43
Section 8.09.    Waiver of Jury Trial.    43
Section 8.10.    Severability    44
Section 8.11.    Counterparts.    44
Section 8.12.    Headings    44
Section 8.13.    Jurisdiction; Consent to Service of Process    44
Section 8.14.    Communications    45
Section 8.15.    Release of Liens....    45
Section 8.16.    Confidentiality    45
Section 8.17.    No Fiduciary Duty    45
Section 8.18.    Specific Performance    46
Section 8.19.    Security Interest Absolute.    46
Section 8.20.    No Liability    49
Section 8.21.    Discretionary Action of Sellers    49







--------------------------------------------------------------------------------





Annexes and Schedules


Annex I    Notices
Annex II    Restrictive Agreements
Annex III    Form of Assumption Agreement
Schedule 1    Grantors
Schedule 2    Grantor Jurisdiction Information
Schedule 3    Pledged Equity and Instruments
Schedule 4    Commercial Tort Claims
Schedule 6.08    Affiliate Arrangements







--------------------------------------------------------------------------------





This GUARANTY, PLEDGE AND SECURITY AGREEMENT, dated as of July 17, 2017 (this
“Agreement”), is entered into by and among BUFFALO INVESTOR I, L.P., a Delaware
limited partnership (“Buffalo I”), BUFFALO INVESTOR II, L.P., a Delaware limited
partnership (“Buffalo II”, and each of Buffalo I and Buffalo II, a “Seller” and,
collectively, the “Sellers”), BEACHHEAD HOLDINGS LLC (“Holdings”), a Delaware
limited liability company, BEACHHEAD I LLC, a Delaware limited liability company
(“Buyer I”), BEACHHEAD II LLC, a Delaware limited liability company (“Buyer II”
and each of Buyer I and Buyer II, a “Buyer” and, collectively, the, “Buyers”)
and BUFFALO PARENT GULF COAST TERMINALS, LLC, a Delaware limited liability
company (the “OpCo Parent”).


W I T N E SS E T H:


WHEREAS, capitalized terms used but not defined in the preamble above and in
these recitals have the meaning assigned thereto in Article I;


WHEREAS, the HFOTCO is the direct 100% owner of an oil terminal storage facility
located on the Houston Ship Channel near Houston, Texas (the “Terminal Storage
Facility”);


WHEREAS, the OpCo Intermediate Parent is the direct owner of 100% of the Equity
Interests in HFOTCO;


WHEREAS, the OpCo Parent is the direct owner of 100% of the Equity Interests in
OpCo Intermediate Parent;


WHEREAS, upon the consummation of the Specified Acquisition, the Buyers will
together become owners of 100% of the Equity Interests in the OpCo Parent;


WHEREAS, Holdings is the direct owner of 100% of the Equity Interests in each of
the Buyers;


WHEREAS, as consideration for the sale of the Equity Interests in the OpCo
Parent and other accommodations of the Sellers, as set forth in the Purchase
Agreement and other Transaction Documents, the Grantors have agreed to secure
the Obligations as set forth herein;


WHEREAS, the Grantors will derive substantial direct and indirect benefit from
the execution and delivery of the Purchase Agreement and the other Transaction
Documents and the consummation of the Transactions;


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, it is agreed as
follows:





--------------------------------------------------------------------------------





AGREEMENT:
ARTICLE I
DEFINITIONS


Section 1.01. Defined Terms.


(a)As used herein, the following capitalized terms shall have the respective
meanings given to them in the UCC (and, if defined in more than one Article of
the UCC, shall have the meaning given in Article 9 thereof): “Account”, “Bank”,
“Certificated Security”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity
Account”, “Commodity Contract”, “Deposit Account”, “Document”, “Electronic
Chattel Paper”, “Financial Asset”, “General Intangible”, “Goods”, “Instrument”,
“Investment Property”, “Letter-of-Credit Right”, “Money”, “Payment Intangible”,
“Proceeds”, “Promissory Note”, “Record”, “Securities Account”, “Security
Entitlement”, “Supporting Obligation”, “Tangible Chattel Paper” and
“Uncertificated Security”.


(b)As used in this Agreement, the following terms shall have the meanings
specified below. Capitalized terms used herein but not defined shall have the
meaning assigned to such terms in the Purchase Agreement.


“Account Collateral” shall have the meaning assigned to such term in Section
2.01(b).


“Acquisition” shall mean the purchase or other acquisition (in one transaction
or a series of transactions, including pursuant to any merger or consolidation)
of all or substantially all the issued and outstanding Equity Interests in, or
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.


“Act” shall mean the Securities Act of 1933, as amended (or any similar statute
then in effect).


“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.


“Agreement” shall have the meaning assigned to such term in the preamble.


“Assigned Agreements” shall have the meaning assigned to such term in Section
2.01(l).


“Bond Documents” shall mean the Bond Indentures, the Bond Loan Agreements, the
Bond Facility Agreement and all other instruments, agreements and other
documents evidencing or governing the Bonds or providing for any Guarantee or
other right in respect thereof.


“Bond Facility Administrative Agent” shall mean Bank of America, N.A., as
administrative agent under the Bond Facility Agreement, together with its
successors and permitted assigns in such capacity.








2





--------------------------------------------------------------------------------





“Bond Facility Agreement” shall mean the Continuing Covenant Agreement, dated as
of the August 19, 2014, among the OpCo Intermediate Parent, HFOTCO, the holders
of the Bonds from time to time, the Bond Facility Administrative Agent and Bank
of America, N.A. as collateral agent.


“Bond Indentures” shall mean, collectively, (a) the Amended and Restated Bond
Indenture, dated as of August 19, 2014, between the Bond Issuer and the Bond
Trustee relating to the Bonds Series 2010, (b) the Amended and Restated Bond
Indenture, dated as of August 19, 2014, between the Bond Issuer and the Bond
Trustee relating to the Bonds Series 2011 and (c) the Amended and Restated Bond
Indenture, dated as of August 19, 2014, between the Bond Issuer and the Bond
Trustee relating to the Bonds Series 2012.


“Bond Issuer” shall mean the Harris County Industrial Development Corporation, a
non- profit corporation organized with the approval of Harris County, Texas, and
existing pursuant to the Development Corporation Act, Chapter 501, Texas Local
Government Code.


“Bond Loan Agreements” shall mean, collectively, (a) the Loan Agreement, dated
as of November 10, 2010, and as amended by the First Amendment thereto, dated as
of August 19, 2014, between the Bond Issuer and HFOTCO relating to the
$75,000,000 loan made by the Bond Issuer to HFOTCO of the proceeds of
$75,000,000 related to Bonds Series 2010, (b) the Loan Agreement, dated as of
December 1, 2011, and as amended by the First Amendment thereto, dated as of
August 19, 2014, between the Bond Issuer and HFOTCO relating to the $50,000,000
loan made by the Bond Issuer to HFOTCO of the proceeds of $50,000,000 related to
the Bonds Series 2011, and (c) the Loan Agreement, dated as of October 1, 2012,
and as amended by the First Amendment thereto, dated as of August 19, 2014,
between the Bond Issuer and HFOTCO relating to the $100,000,000 loan made by the
Bond Issuer to HFOTCO of the proceeds of
$100,000,000 related to the Bonds Series 2012.


“Bonds” shall mean, collectively, the Bonds Series 2010, the Bonds Series 2011
and the Bonds Series 2012.


“Bonds Series 2010” shall mean the Bond Issuer’s Marine Terminal Revenue Bonds
(HFOTCO LLC Project) Series 2010, issued by the Bond Issuer on November 1, 2010,
and the Indebtedness represented thereby.


“Bonds Series 2011” shall mean the Bond Issuer’s Marine Terminal Revenue Bonds
(HFOTCO LLC Project) Series 2011, issued by the Bond Issuer on December 1, 2011,
and the Indebtedness represented thereby.


“Bonds Series 2012” shall mean the Bond Issuer’s Marine Terminal Revenue Bonds
(HFOTCO LLC Project) Series 2012, issued by the Bond Issuer on October 1, 2012,
and the Indebtedness represented thereby.


“Bond Trustee” shall mean The Bank of New York Mellon Trust Company, National
Association, as trustee under the Bond Indentures, together with its successors
and assigns in such capacity.


“Business Day” shall have the meaning assigned to such term in the Purchase
Agreement.






3





--------------------------------------------------------------------------------





“Buyers” and “Buyer” shall have the meaning assigned to such term in the
preamble.


“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP. For the avoidance of
doubt, obligations of any Grantor or their Subsidiaries under any lease of Real
Property from the Port of Houston shall not be treated as Capital Lease
Obligations (regardless of any change after the Closing Date in the treatment of
leases under GAAP).


“Cash Proceeds” has the meaning assigned to such term in Section 7.07.


“Change of Control” shall mean (a) any sale, assignment, transfer or other
Disposition resulting in (i) Holdings ceasing directly to own 100% of the Equity
Interests in each of the Buyers, (ii) the Buyers ceasing directly to own 100%
jointly of the Equity Interests in the OpCo Parent, (iii) the OpCo Parent
ceasing directly to own 100% of the Equity Interests in the OpCo Intermediate
Parent, (iv) the OpCo Intermediate Parent ceasing directly to own 100% of the
Equity Interests in HFOTCO, (v) SemGroup ceasing directly or indirectly to own
beneficially 100% of the Equity Interests of Holdings, (b) the occurrence of a
“Change in Control” as defined in the Bond Documents or the HFOTCO Credit
Agreement Documents, (c) any sale, assignment, transfer or other Disposition
(either as one transaction or a series of transactions) of (i) the Terminal
Storage Facility resulting in it not being owned directly or indirectly by the
Buyers or
(i)all or substantially all assets of HFOTCO and its Restricted Subsidiaries or
(d) any combination, merger, consolidation or similar transaction of, with or
into SemGroup, whereby the surviving entity, after giving effect to such
transaction, shall have a Rating assigned to it by either Ratings Agency that is
lower than the Rating assigned to SemGroup by such Ratings Agency immediately
prior to such combination, merger, consolidation or similar transaction;
provided that the assignment of any Rating by a Ratings Agency to the surviving
entity on or after 90 days following the closing of such combination, merger,
consolidation or similar transaction shall be disregarded for purposes this
clause (d).


“Chosen Courts” has the meaning assigned to such term in Section 8.13(a).


“Closing Date” shall have the meaning assigned to such term in the Purchase
Agreement.


“Collateral” shall have the meaning assigned to such term in Section 2.01.


“Collateral Accounts” shall have the meaning assigned to such term in Section
7.07.


“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:


(a)the Sellers shall have received from the Grantors counterparts of the this
Agreement duly executed and delivered by or on behalf of such Person;


(b)the Collateral shall have been pledged by the Grantors pursuant to this
Agreement, and the Sellers shall have received certificates or other
instruments, if any, representing all
4





--------------------------------------------------------------------------------





such Equity Interests, together with undated stock powers or other instruments
of transfer with respect thereto endorsed in blank; and


(c)all documents and instruments, including UCC financing statements, required
by applicable law or reasonably requested by the Sellers to be filed, registered
or recorded to create the Liens intended to be created by this Agreement and
perfect such Liens to the extent required by, and with the priority required by,
this Agreement, shall have been filed, registered or recorded or delivered to
the Sellers for filing, registration or recording.


“Communications” shall have the meaning assigned to such term in Section
8.14(a).


“Computer Software” shall have the meaning assigned to such term in Section
2.01(n).


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.


“Debtor Relief Law” shall mean any applicable liquidation, conservatorship,
bankruptcy, insolvency, rearrangement, moratorium, reorganization or similar
debtor relief laws affecting the rights, remedies, powers, privileges or
benefits of creditors generally from time to time in effect.


“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.


“Discharge Date” shall mean (i) the date on which the Obligations (other than
unasserted contingent payment obligations that by their nature survive
termination of this Agreement) shall have been indefeasibly paid in full in cash
(it being understood that the requirement that the Installment Payment be
“indefeasibly” paid shall not be interpreted to require that the Installment
Payment would not be recoverable as a preference under any Debtor Relief Law or
as a fraudulent transfer or that the Discharge Date would only occur after the
running of the applicable preference period or statute of limitations) or (ii)
the date on or after the Installment Payment has been indefeasibly paid in full
in cash and all other remaining Obligations have been fully accepted and assumed
by SemGroup and evidenced by SemGroup’s execution and delivery to Sellers of the
assumption agreement in the form attached hereto as Annex III.


“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof (including by
means of a Restricted Payment or sale or issuance of Equity Interests); and the
terms “Dispose” and “Disposed of” shall have correlative meanings.


“Dollars” or “$” shall mean lawful money of the United States.


“Equipment” shall have the meaning assigned to such term in Section 2.01(c).


“Equity Interests” in or of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however


5





--------------------------------------------------------------------------------





designated) equity of such Person, including any Preferred Interests, any
limited or general partnership interest and any limited liability company
interest.


“Event of Default” shall have the meaning assigned to such term in Section 7.01.


“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis.


“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory, judicial or
legislative body.


“Governmental Rule” shall mean, with respect to any Person, any law, rule,
regulation, ordinance, order, code, treaty, judgment, decree, directive,
guideline, policy or similar form of decision of any Governmental Authority
binding on such Person.


“Grantors” shall mean Holdings, each of the Buyers and OpCo Parent (except that
references to the Grantors in Article II, Article IV, Section 5.06, and Section
5.07 shall exclude OpCo Parent).


“Group Members” shall mean (a) Holdings, (b) the Buyers, (c) OpCo Parent, (d)
OpCo Intermediate Parent and (e) HFOTCO and its Restricted Subsidiaries.


“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect,
(a)to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount, as of any date of determination, of any Guarantee shall be
the principal amount outstanding on such date of Indebtedness or other
obligation guaranteed thereby (or, in the case of (i) any Guarantee the terms of
which limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by the chief financial officer of Holdings)).


“Hedge Agreements” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.


6







--------------------------------------------------------------------------------





“HFOTCO” means HFOTCO LLC, a Texas limited liability company.


“HFOTCO Company Agreement” shall mean the amended and restated limited liability
company agreement of HFOTCO effective as of September 17, 2015.


“HFOTCO Credit Agreement” shall mean that certain credit agreement, dated as of
August 19, 2014 among OpCo Intermediate Parent, HFOTCO, the lenders party
thereto, Morgan Stanley Senior Funding, Inc., as Administrative Agent and Bank
of America, N.A., as collateral agent, as amended by that certain Consent and
Amendment No. 1 to Credit Agreement, dated June 14, 2017.


“HFOTCO Credit Agreement Documents” shall mean the HFOTCO Credit Agreement and
all other instruments, agreements and other documents evidencing or governing
the loans made under the HFOTCO Credit Agreement or providing for any Guarantee,
security or other right in respect thereof.


“Holdings” shall have the meaning assigned to such term in the preamble.


“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including loans) and all
redemption obligations of such Person in respect of mandatorily redeemable
Preferred Interests, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than
accrued liabilities and trade liabilities incurred in the ordinary course of
business and maturing within 90 days after the incurrence thereof), (e) all
Guarantees by such Person of Indebtedness of others, (f) all Capital Lease
Obligations of such Person, (g) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit and (ii) in respect of bankers’ acceptances, (h) the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay under Hedge Agreements if such Hedge Agreements were
terminated at the time of determination and (i) all obligations of others
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness expressly
limits the liability of such Person in respect thereof.


“Installment Payment” shall have the meaning assigned to such term in the
Purchase Agreement.


“Inventory” shall have the meaning assigned to such term in Section 2.01(d).


“Investment” shall mean, with respect to any Person, (a) any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of any other Person that are held
by such Person, (b) any deposit with, advance, loan or capital contribution to,
assumption of Indebtedness of or other extension of credit to, any other Person
that are made by


7







--------------------------------------------------------------------------------





such Person (excluding any such advance, loan or extension of credit having a
term not exceeding 90 days representing the purchase price of inventory or
supplies sold by such Person), or (c) Guarantees of any Indebtedness or other
obligations of any other Person that are made by such Person.


“Issuer” shall have the meaning assigned to such term in Section 2.01(a)(i).


“Legal Requirements” shall mean, as to any Person, any requirement under a
Permit and any Governmental Rules, in each case applicable to or binding upon
such Person or any of its properties or to which such Person or any of its
properties is subject.


“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, (c) any shared facilities arrangement and (d) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.


“Material Adverse Effect” shall mean a material adverse effect on (i) the
assets, liabilities, or condition (financial or otherwise), business or results
of operations of the Grantors, taken as a whole, (ii) the enforceability or
validity of this Agreement and Section 2.2(c) of the Purchase Agreement or the
enforceability, validity or priority of the Liens created under this Agreement
or any other Security Documents, or (iii) the rights and remedies of any Seller
under this Agreement or under the Purchase Agreement with respect to claims
arising from Section 2.2(c) thereunder.


“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor to its
rating agency business.


“Obligations” shall mean (i) the Installment Payment and the guarantees thereof
under Section 3.01 of this Agreement, (ii) all amounts for which the Sellers are
entitled to indemnification and all costs and expenses owing to Sellers under
this Agreement, including pursuant to Section 8.05, and (iii) all other amounts
due to the Sellers under or in respect of this Agreement, in each case whether
now existing or hereafter incurred, whether direct, indirect, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, now or hereafter
existing, due or to become due whether evidenced in writing or not, together
with all costs, expenses (including attorneys’ fees incurred in the enforcement
or collection thereof), and interest accruing thereon including interest
accruing after the commencement of any proceedings against any Grantor under any
Debtor Relief Law, whether or not allowed in such proceedings.


“OpCo Intermediate Parent” shall mean Buffalo Gulf Coast Terminals, LLC, a
Delaware limited liability company.


“OpCo Parent” shall have the meaning assigned to such term in the preamble.


“Organizational Documents” shall mean, with respect to any Person, as
applicable, its certificate or articles of incorporation or organization, by
laws, certificate of partnership, partnership


8





--------------------------------------------------------------------------------





agreement, certificate of formation, articles of organization, limited liability
company agreement and/or operating agreement, and all shareholder agreements,
voting trusts and similar arrangements applicable to any of such Person’s
partnership interests, limited liability company interests or authorized shares
of Equity Interests, in each case as amended.


“Ownership Collateral” shall have the meaning assigned to such term in Section
2.01(a).


“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, and other rights, privileges and approvals required
under or issued pursuant to any Governmental Rule.


“Permitted Investments” shall mean:


(a)obligations backed by the full faith and credit of the United States
Government (whether issued by the United States Government or an agency
thereof), and obligations guaranteed by the United States Government;


(b)bonds, debentures, notes or similar debt instruments issued by a state or
municipality given an “A” rating or better by S&P or an equivalent rating by
another nationally recognized credit rating agency and maturing not more than
one year from the date acquired;


(c)certificates of deposit issued by a bank given an “A” rating or better by S&P
or an equivalent rating by another nationally recognized credit rating agency
and maturing not more than one year from the date acquired;


(d)readily marketable commercial paper rated at the time of acquisition as A1 or
better by S&P or Prime l or better by Moody’s and maturing not more than 270
days from the date of creation thereof;


(e)
bankers’ acceptances which mature within 180 days;



(f)money market mutual funds that (i) are denominated in U.S. Dollars, (ii) have
average asset maturities not in excess of 365 days, (iii) have total invested
assets in excess of
$1,000,000,000 and (iv) invest exclusively in Permitted Investments described in
clauses (a) through (e) above; and
(g)Equity Interests issued in respect of capital contributions to any Group
Member.


“Permitted Liens” shall mean:


(a)the Liens of the Sellers as provided in this Agreement and any other Security
Documents;


(b)Liens for taxes, assessments or other governmental levies or charges which
are not yet due or which are being contested in good faith by any Grantor, as
the case may be, and for which adequate reserves have been taken in accordance
with GAAP;




9





--------------------------------------------------------------------------------





(c)    any attachment or judgment Liens in respect of judgments that do not
constitute an Event of Default under Section 7.01(h); and


(d)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by any Grantor in excess of those required by
applicable banking regulations.


“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.


“Pledged Ownership Interests” shall have the meaning assigned to such term in
Section 2.01(a)(i).


“Port of Houston” shall mean the Port of Houston Authority of Harris County,
Texas.


“Preferred Interests” shall mean any Equity Interests of a Person that is
preferred over any other Equity Interests of such Person as to the payment of
distributions or the payment of any amount upon liquidation or dissolution of
such Person.


“Purchase Agreement” shall mean that certain Purchase and Sale Agreement dated
as of June 5, 2017, among the Buyers, the Sellers, SemGroup and certain other
parties thereto.


“Ratings” shall mean the applicable public ratings assigned to the senior
unsecured, long- term non-credit enhanced indebtedness for borrowed money of a
Person by a Ratings Agency.


“Ratings Agency” means Moody’s or S&P, as applicable.


“Real Property” of any Person shall mean all right, title and interest of such
Person in and to any and all parcels of real property owned, leased, licensed or
operated by such Person together with all improvements and appurtenant fixtures,
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof, including the Sites.


“Refinancing Indebtedness” shall have the meaning assigned to such term in the
HFOTCO Credit Agreement.


“Related Contracts” shall have the meaning assigned to such term in Section
2.01(i).


“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.


“Responsible Officer” of any Person shall mean any duly appointed and authorized
chief executive, president, vice president, treasurer or secretary of such
Person and any other officer thereof responsible for the administration of the
obligations of such Person in respect of this Agreement, in each case,


10





--------------------------------------------------------------------------------





whose signatures and incumbency shall have been certified to the Sellers
pursuant to Section 4.01(a)(iii) or pursuant to a certificate delivered to the
Sellers after the Closing Date in form and substance satisfactory to the
Sellers.


“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) on any Equity Interests in any Group Member,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
defeasance, retirement, acquisition, cancellation, repayment or termination of,
or any other return of capital with respect to, any Equity Interests in
Holdings, the Buyers or any other Group Member or any option, warrant or other
right to acquire any such Equity Interest in Holdings, the Buyers or any other
Group Member.


“Restricted Subsidiary” shall have the meaning assigned to such term in the
HFOTCO Credit Agreement.


“S&P” shall mean means Standard & Poor’s Financial Services LLC, and any
successor to its rating agency business.


“Security Documents” shall mean this Agreement and all other instruments and
documents executed and delivered pursuant to the foregoing including Sections
5.06, 5.07 and
1.
hereto.



“Seller” and “Sellers” shall have the meaning assigned to such term in the
preamble.


“SemGroup” shall mean SemGroup Corporation, a Delaware corporation.


“Sites” shall mean each parcel of land on which any portion of the Terminal
Storage Facility is located.


“Specified Acquisition” shall mean the purchase and acquisition by the Buyers
from the Sellers, and the assignment, transfer and conveyance by the Sellers to
the Buyers, of the Equity Interests in the OpCo Parent as contemplated by the
Purchase Agreement.


“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly, owned, Controlled or held by such Person. Unless the
context requires otherwise, references herein to a “Subsidiary” shall refer to a
Subsidiary of Holdings.


“Terminal Storage Facility” shall have the meaning assigned to such term in the
recitals.


“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the state of New York; provided that if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to Sellers
pursuant to this Agreement is governed by the Uniform Commercial Code as in
effect in a jurisdiction of the United
11





--------------------------------------------------------------------------------





States other than New York, UCC shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions of this Agreement and any financing statement relating to such
perfection or effect of perfection or non-perfection.


“United States” and “U.S.” shall each mean the United States of America.


“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.


“wholly-owned”, when used in reference to a Subsidiary of any Person, shall mean
that all the Equity Interests in such Subsidiary (other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under applicable law) are owned,
beneficially and of record, by such Person, another wholly-owned Subsidiary of
such Person or any combination thereof.


Section 1.02. Terms Generally


. Except as otherwise expressly provided, the following rules of interpretation
shall apply to this Agreement:


(a)the definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined;


(b)whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms;


(c)the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;


(d)all references herein to Articles, Sections, Exhibits, Schedules, recitals
and the preamble shall be deemed references to Articles and Sections of, and
Exhibits, Schedules, recitals and the preamble to, this Agreement unless the
context shall otherwise require;


(e)
the term “or” is not exclusive;



(f)the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties (whether real or personal), including cash, Equity Interests,
securities, revenues, accounts, leasehold interests and contract rights;


(g)references to agreements or other contractual obligations and laws shall,
unless otherwise specified, be deemed to refer to such agreements or contractual
obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions in this Agreement);


(h)unless otherwise indicated, all references to the time of a day in this
Agreement shall refer to New York, New York time; and


12





--------------------------------------------------------------------------------





(i)    references to a Person shall include its successors and assigns to the
extent otherwise permitted under this Agreement.


ARTICLE II
THE COLLATERAL


Section 2.01. Grant of Security. Each Grantor hereby pledges, assigns,
hypothecates and grants to the Sellers a security interest in and a Lien on all
of such Grantor’s right, title and interest in and to the following property,
wherever located, whether now owned or in the future acquired by such Grantor
and whether now existing or in the future coming into existence (all of the
property, assets and revenues described in this Section 2.01 being collectively,
the “Collateral”):


(a)the following (collectively, the “Ownership Collateral”):


(i)all of the Equity Interests in any Person listed in Schedule 3 (as such
Schedule may be amended or supplemented from time to time) under the heading
“Issuer” and all of the Equity Interests in any other Person now or hereafter
owned by such Grantor (collectively, the “Issuers”), in each case together with
all certificates (if any) evidencing the same (collectively, the “Pledged
Ownership Interests”);


(ii)all shares, partnership interests, limited liability company interests,
securities, moneys or property representing a dividend on any of the Pledged
Ownership Interests, or representing a distribution or return of capital upon or
in respect of the Pledged Ownership Interests, or resulting from a split-up,
revision, reclassification or other like change of the Pledged Ownership
Interests or otherwise received in exchange therefor, and any subscription
warrants, rights or options issued to the holders of, or otherwise in respect
of, the Pledged Ownership Interests;


(iii)without affecting the obligations of such Grantor under any provision
prohibiting that action under this Agreement, in the event of any consolidation
or merger in which any Issuer is not the surviving Person, all Equity Interests
of any class or character in the successor Person (unless that successor Person
is a Buyer) formed by or resulting from that consolidation or merger;


(iv)all of such Grantor’s rights, benefits, privileges, authority and powers
under the Organizational Documents of any Issuer or under any shareholder or
voting trust agreement or similar agreement in respect of the Pledged Ownership
Interests, including (A) all of such Grantor’s interest in the capital of any
Issuer, and all rights of such Grantor as a member and all rights to receive
dividends, distributions, cash, securities, instruments and other property or
proceeds of any kind from time to time receivable or otherwise distributable in
respect of the Pledged Ownership Interests or pursuant to the Organizational
Documents of any Issuer by way of distribution, return of capital or otherwise,
(B) all other payments due or to become due to such Grantor in respect of the
Pledged Ownership Interests




13





--------------------------------------------------------------------------------





or the Organizational Documents of any Issuer, including all rights of such
Grantor to receive proceeds of any insurance, indemnity, warranty or guaranty
due to or with respect to the Pledged Ownership Interests or such Organizational
Documents, (C) all claims of such Grantor for damages arising out of or for
breach of or default under the Organizational Documents of any Issuer, (D) the
right of such Grantor to terminate the Organizational Documents of any Issuer,
to perform and exercise consensual or voting rights thereunder, including the
right, if any, to manage such Issuer’s affairs, to make determinations, to
exercise any election or option or to give or receive any notice, consent,
amendment, waiver or approval, and the right, if any, to compel performance and
otherwise exercise all remedies thereunder, (E) all rights of such Grantor as a
member of any Issuer to all property and assets of any Issuer (whether real
property, inventory, equipment, contract rights, accounts, receivables, general
intangibles, securities, instruments, chattel paper, documents, chooses in
action or otherwise) and (vi) certificates or instruments evidencing an
ownership or Equity Interests in any Issuer, or its property or assets; and


(v)any other claim that such Grantor now has or may in the future acquire in its
capacity as member (or other equity owner) of any Issuer against such Issuer and
its property or assets;


(b)
the following (collectively, the “Account Collateral”):



(i)all Deposit Accounts and Securities Accounts of such Grantor and all
amendments, extensions, renewals and replacements thereof, whether under the
same or different account number and all funds and Financial Assets from time to
time credited thereto (including all Permitted Investments), and all
certificates and instruments, if any, from time to time representing or
evidencing such accounts;


(ii)all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Sellers for or on
behalf of such Grantor in substitution for or in addition to any or all of the
then existing Account Collateral; and


(iii)all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;


(c)all “equipment” (as such term is defined in Article 9 of the UCC) in all of
its forms, including all machinery, tools, furniture and fixtures, and all parts
thereof and all accessions thereto, including computer programs and supporting
information that constitute equipment within the meaning of the UCC (any and all
such property being the “Equipment”) and all documents or other receipts
covering, evidencing or representing Equipment;


(d)all “inventory” (as such term is defined in Article 9 of the UCC) in all of
its forms, including (i) all raw materials, work in process, finished goods and
materials used or consumed in the




14







--------------------------------------------------------------------------------





manufacture, production, preparation or shipping thereof, (ii) goods in which
such Grantor has an interest in mass or a joint or other interest or right of
any kind (including goods in which such Grantor has an interest or right as
consignee) and (iii) goods that are returned to or repossessed or stopped in
transit by such Grantor, and all accessions thereto and products thereof and
documents therefor, including computer programs and supporting information that
constitute inventory within the meaning of the UCC (any and all such property
being the “Inventory”) and all documents or other receipt covering, evidencing
or representing Inventory;


(e)
all Goods;



(f)
all Documents;



(g)
all insurance;



(h)all rights, claims and benefits of such Grantor against any Person arising
out of, relating to or in connection with Inventory or Equipment purchased by
(or services provided to) such Grantor, including any such rights, claims and
benefits against any Person storing or transporting such Inventory and
Equipment;


(i)all Accounts, Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper), Instruments (including Promissory Notes), Deposit Accounts,
Letter- of-Credit Rights, General Intangibles (including Payment Intangibles and
Permits) and other obligations of any kind, whether or not arising out of or in
connection with the sale or lease of goods or the rendering of services and
whether or not earned by performance, and all rights now or hereafter existing
in and to all Supporting Obligations and in and to all security agreements,
mortgages, Liens, leases, letters of credit and other contracts securing or
otherwise relating to the foregoing property (any and all such Supporting
Obligations, security agreements, mortgages, Liens, leases, letters of credit
and other contracts being the “Related Contracts”);


(j)
[reserved];



(k)the following (but excluding, in each case, any Collateral constituting
Ownership Collateral or Account Collateral to the extent covered in clause (a)
or (b) above, as applicable):


(i)all Indebtedness from time to time owed to such Grantor and the instruments,
if any, evidencing such Indebtedness, and all interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such Indebtedness; and


(ii)all Investment Property (including all Certificated Securities,
Uncertificated Securities, Security Entitlements, Securities Accounts, Commodity
Contracts and Commodity Accounts) in which such Grantor has now, or acquires
from time to time hereafter, any right, title or interest in any manner, and the
certificates or instruments, if any, representing or evidencing such investment
property, and all dividends, distributions, return of capital, interest, cash,
instruments and other property instruments and other






15





--------------------------------------------------------------------------------







property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;


(l)all agreements, contracts and documents to which such Grantor is now or may
hereafter become a party, in each case as each such agreement, contract and
document may be amended, amended and restated, supplemented or otherwise
modified from time to time (collectively, the “Assigned Agreements”), including
(i) all rights of such Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (ii) all rights of such Grantor to receive
proceeds of any insurance, bond, indemnity, warranty, letter of credit or
guaranty with respect to the Assigned Agreements, (iii) claims of such Grantor
for damages arising out of or for breach of or default under the Assigned
Agreements; and (iv) the right of such Grantor to terminate, amend, restate,
amend and restate, supplement, modify or waive performance under the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder;




(m)    all Permits now or hereafter held in the name, or for the benefit of,
such Grantor;


(n)    the following:


(i)all patents, patent applications, utility models and statutory invention
registrations, all invention claimed or disclosed therein and all improvements
thereto;


(ii)all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered, together, in each case, with
the goodwill symbolized thereby;


(iii)all copyrights, including copyrights in Computer Software, internet web
sites and the content thereof, whether registered or unregistered;


(iv)all computer software, programs and databases (including source code, object
code and all related applications and data files), firmware and documentation
and materials relating thereto, together with any and all maintenance rights,
service rights, programming rights, hosting rights, test rights, improvement
rights, renewal rights and indemnification rights and any substitutions,
replacements, improvements, error corrections, updates and new versions of any
of the foregoing (“Computer Software”);


(v)all confidential and proprietary information, including know-how, trade
secrets, manufacturing and production processes and techniques, inventions,
research and development information, databases and data, including technical
data, financial, marketing and business data, pricing and cost information,
business and marketing plans and customer and supplier lists and information,
and all other intellectual, industrial and intangible property of any type,
including industrial designs and mask works;




16





--------------------------------------------------------------------------------





(vi)    all registrations and applications for registration for any of the
foregoing together with all reissues, divisions, continuations,
continuations-in- part, extensions, renewals and reexaminations thereof;


(vii)    all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;


(viii)    all agreements, permits, consents, orders and franchises relating to
the license, development, use or disclosure of any of the foregoing to which
such Grantor, now or hereafter, is a party or a beneficiary; and


(ix)    any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;


(o)    all Commercial Tort Claims, including all Commercial Tort Claims set
forth in Schedule 4 (as such Schedule may be supplemented from time to time
pursuant to the terms hereof);


(p)    all books and records (including customer lists, credit files, printouts
and other computer output materials and records) of such Grantor pertaining to
any of the Collateral;


(q)    all other personal property of any kind; and


(r)    all Proceeds, products, accessions, rents, profits and other payments now
or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the Collateral (including Proceeds and Supporting
Obligations that constitute property of the types described in clauses (a)
through (q) of this Section 2.01) and, to the extent not otherwise included, all
(i) payments under insurance (whether or not the Sellers is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral and (ii)
cash.


Section 2.02. Security for Obligations; Continuing Liability Under Collateral.


(a)This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment and performance in full when due, whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the U.S. Bankruptcy
Code, or any comparable provision of any other Debtor Relief Law), of all
Obligations.


(b)Notwithstanding anything herein to the contrary, unless the Sellers shall
have expressly assumed any Grantor’s rights, duties and obligations with respect
to or under any of the Collateral following the occurrence and during the
continuance of an Event of Default and the exercise of the Sellers’ rights,
remedies or powers under this Agreement, (i) such Grantor shall remain liable
for all obligations


17





--------------------------------------------------------------------------------





under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Sellers, (ii) such Grantor shall remain liable under
each of the Permits, agreements and contracts included in the Collateral,
including any agreements relating to Pledged Ownership Interests, to perform all
of the obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and the Sellers shall have no
obligation or liability under any of such Permits, agreements or contracts by
reason of or arising out of this Agreement or any other document related thereto
nor shall the Sellers have any obligation to make any inquiry as to the nature
or sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any Permit, agreement or contract
included in the Collateral, including any agreements relating to Pledged
Ownership Interests, and (iii) the exercise by the Sellers of any of its rights,
remedies, powers or privileges in respect of this Agreement shall not release
any Grantor from any of its duties or obligations under the Permits, agreements
and contracts included in the Collateral.


Section 2.03. Reinstatement. This Agreement and the security interest in, and
the Lien on, the Collateral shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Grantor in respect
of the Obligations is rescinded or must be otherwise restored by any holder of
any of the Obligations, whether as a result of any proceedings under any Debtor
Relief Law or otherwise. Each Grantor agrees that it will indemnify the Sellers
on demand for all reasonable and reasonably documented costs and expenses
(including reasonable and reasonably documented fees of counsel) incurred by the
Sellers in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any Debtor Relief Law. The provisions of this Section 2.03 shall survive the
termination of this Agreement.


Section 2.04. Remedies. Each Grantor agrees that, as between such Grantor and
the Sellers, the Obligations may, to the extent so permitted by the Purchase
Agreement with respect to claims arising out of Section 2.2(c), Article VII
hereto and by law, be declared to be forthwith due and payable notwithstanding
any stay, injunction or other prohibition (except any applicable prohibitions
set forth in the Transaction Documents) preventing such declaration (or such
obligations from becoming automatically due and payable) as against such Grantor
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations shall forthwith be
deemed to have become due and payable for purposes of this Agreement.


Section 2.05. Continuing Obligation. The obligations provided in this Article II
are continuing obligations and shall apply to all Obligations whenever arising.


ARTICLE III


GUARANTEE


Section 3.01. The Guarantee. The Grantors hereby, jointly and severally
guarantee, as a
primary obligor and not as a surety to the Sellers and its successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
Obligations (including any interest, fees, costs or charges that would accrue
but for




18





--------------------------------------------------------------------------------





the provisions of the Title 11 of the United States Code or other applicable
bankruptcy or insolvency legislation after any bankruptcy or insolvency petition
under Title 11 of the United States Code or other applicable bankruptcy or
insolvency legislation) owing by the Grantors to the Sellers hereunder,
including pursuant to Section 8.05 hereof. The Grantors hereby jointly and
severally agree that if the Buyers or other Grantor(s) shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Obligations, the Grantors will promptly pay the same in cash, without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.


Section 3.02. Obligations Unconditional. The obligations of the Grantors under
Section 3.1 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Obligations of the Buyers under this Agreement or any
other Transaction Document, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Obligations, and irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or Grantor (except for payment in
full). Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Grantors hereunder which shall remain absolute, irrevocable and
unconditional under any and all circumstances as described above:


(a)at any time or from time to time, without notice to the Grantors, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted;


(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be amended in any respect, or any right under this Agreement
or any other Transaction Document or any other agreement or instrument referred
to herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with; or


(d)any Lien or security interest granted to, or in favor of the Sellers as
security for any of the Obligations shall fail to be perfected.


The Grantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Sellers exhaust
any right, power or remedy or proceed against any Grantor under this Agreement
or any other agreement or instrument referred to herein or therein, or against
any other person under any other guarantee of, or security for, any of the
Obligations. The Grantors waive any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Obligations and notice
of or proof of reliance by the Sellers upon this Guarantee or acceptance






19





--------------------------------------------------------------------------------





of this Guarantee, and the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Buyers and the Sellers shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Obligations at any time or from time to time held
by the Sellers, and the obligations and liabilities of the Grantors hereunder
shall not be conditioned or contingent upon the pursuit by the Sellers or any
other person at any time of any right or remedy against the Buyers or any other
any Grantor or against any other person which may be or become liable in respect
of all or any part of the Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Grantors and the successors and assigns thereof,
and shall inure to the benefit of the Sellers and its successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Obligations outstanding.


Section 3.03. Reinstatement. The obligations of the Grantors under this Article
III shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Buyers or other Grantor in respect of the
applicable Obligations is rescinded or must be otherwise restored by any holder
of any of the applicable Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.


Section 3.04. Subrogation; Subordination. Each Grantor hereby agrees that until
the Discharge Date, it shall waive any claim and shall not exercise any right or
remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 3.01, whether by subrogation or otherwise, against any
Buyers or any other Grantor of any of the applicable Obligations or any security
for any of the applicable Obligations.


Section 3.05. Remedies. The Grantors jointly and severally agree that, as
between the Grantors and the Sellers, the Obligations may be declared to be
forthwith due and payable as provided in Article VII (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Article VII) for purposes of Section 3.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against the Buyers and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Buyers) shall forthwith become due and payable by the applicable Grantors
for purposes of Section 3.01.


Section 3.06. Instrument for the Payment of Money. Each Grantor hereby
acknowledges that the guarantee in this Article 3 constitutes an instrument for
the payment of money, and consents and agrees that the Sellers, at its sole
option, in the event of a dispute by such Grantor in the payment of any moneys
due hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.


Section 3.07. Continuing Guarantee. The guarantee in this Article 3 is a
continuing guarantee of payment, and shall apply to all applicable Obligations
whenever arising.






20





--------------------------------------------------------------------------------





Section 3.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Grantor under Section 10.01 would otherwise
be held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 10.01, then, notwithstanding any other provision to
the contrary, the amount of such liability shall, without any further action by
such Grantor or any other person, be automatically limited and reduced to the
highest amount that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


Section 4.01. Representations and Warranties. Each Grantor hereby represents and
warrants to the Sellers as of the Closing Date that:


(a)The information set forth in Schedules 3 and 4 is correct and complete.


(b)Schedules 1 and 2 set forth, with respect to each Grantor: (i) the full and
correct legal name of such Grantor, all trade names or other names under which
such Grantor currently conducts business, and the type of organization of such
Grantor, (ii) the jurisdiction of organization of such Grantor, (iii) the place
of business of such Grantor (or, if such Grantor has more than one place of
business, the location of the chief executive office of such Grantor), and
(iv) the location at which such Grantor’s books and records concerning the
Collateral are kept.


(c)No Grantor has within the period of five years prior to the date hereof,
changed its “location” (as defined in Section 9-307 of the UCC). No Grantor has
changed its name, jurisdiction of organization, chief executive office or sole
place of business or its corporate form (e.g., by merger or consolidation) or
has done business under any other name, in each case, within the past five
years. No Grantor has within the last five years become bound (whether as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person, which has not heretofore been terminated.


(d)Each Grantor has been duly organized and is validly existing as an entity of
the type as set forth in Schedule 1 solely under the laws of the jurisdiction as
set forth therein. No Grantor has filed any certificates of dissolution or
liquidation, any certificates of domestication, transfer or continuance in any
other jurisdiction.


(e)All of the Pledged Ownership Interests have been or will be duly authorized
and validly issued.


(f)None of the Pledged Ownership Interests has been or will be issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject. None of the Pledged Ownership Interests is, or represents interests in
an entity that is: (i) registered as an investment company or (ii) dealt in or
traded on securities exchanges or markets.




21





--------------------------------------------------------------------------------





All of the Pledged Ownership Interests is or represents interests that by their
terms provide that they are securities governed by Article 8 of the UCC of an
applicable jurisdiction.


(g)No Grantor owns any Real Property or Collateral of a type described in
Section 2.01(n) or any other interest in property that is of a type where a
security interest or Lien must be or may be registered, recorded or filed under,
or notice thereof given under, any federal statute or regulation.


(h)(1) Upon the filing of financing statements naming each Grantor as “debtor”
and the Sellers as “secured party” and describing the Collateral in the filing
offices and in the jurisdictions set forth in Schedule 2, the security interest
of the Sellers in all Collateral that can be perfected by the filing of a
financing statement under the UCC as in effect in the jurisdiction in which such
filing is made will constitute a valid, perfected, first priority Lien subject,
in the case of priority only, to any Permitted Liens with respect to Collateral.


(a)Each agreement purporting to give the Sellers “control” (within the meaning
of Sections 9-104, 9-105, 9-106, and 9-107 of the UCC) over any Collateral is
effective to establish the Sellers’ “control” of the Collateral subject thereto.


(b)To the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in patents, trademarks, copyrights and exclusive copyright
licenses in the applicable intellectual property registries, including the
United States Patent and Trademark Office and the United States Copyright
Office, the security interests granted to the Sellers hereunder shall constitute
valid, perfected, first priority Liens (subject, in the case of priority only,
to Permitted Liens).


(c)The Organizational Documents are in full force and effect, and no Grantor is
in default thereunder.


(i)     Schedule 3 (as such Schedule may be amended or supplemented from time to
time in accordance with the terms hereof) correctly sets forth the percentage of
the issued and outstanding units of each class of the Equity Interests of the
issuer thereof represented by the Pledged Ownership Interests and includes all
Equity Interests in the Issuers and all debt securities and promissory notes
required to be pledged hereunder in order to satisfy the requirements of the
Transaction Documents.


(j)    Other than the financing statements filed with respect to Liens permitted
under Section 6.01, and the financing statements in favor of the Sellers, no
effective UCC financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office. Other than the Sellers, no Person is in
“control” (within the meaning of Sections 9-104, 9-105, 9-106, and 9-107 of the
UCC) of any Collateral.


(k)    Except as set forth in Schedule 4 (as such Schedule may be amended or
supplemented from time to time in accordance with the terms hereof), no Grantor
has any Commercial Tort Claim.








22





--------------------------------------------------------------------------------





ARTICLE V


AFFIRMATIVE COVENANTS


Each of Holdings and the Buyers covenants and agrees with the Sellers that,
until the Discharge Date, each of Holdings and the Buyers shall, and where
expressly applicable shall cause the other Grantors and their Subsidiaries, to,
abide by the following affirmative covenants.


Section 5.01. Notices. Each of Holdings and the Buyers shall deliver to the
Sellers:


(a)promptly, and in any event within five days, after a Responsible Officer of
Holdings or any Buyer becomes aware of the existence of any Default or Event of
Default, a written notice specifying the nature and period of existence thereof
and what action Holdings or the Buyers are taking or propose to take with
respect thereto;


(b)immediately prior to the effectiveness of, but in any event, no later than
two Business Days following the effectiveness thereof, copies of any amendment,
supplement, waiver, or other modification, replacement or renewal with respect
to any Bond Documents or HFOTCO Credit Agreement Documents;


(c)upon the request of the Sellers, copies of all financial statements, reports
and notices that OpCo Intermediate Parent, HFOTCO or any Subsidiary of HFOTCO
sends to the holders of any class of its debt securities or to the
administrative agent and lenders under the Bond Documents or Sections 5.03 or
5.04 (other than such items already delivered pursuant to Section 5.02 hereto)
of the HFOTCO Credit Agreement (or any similar or corresponding provisions set
forth in any amendment thereto entered into in compliance with Section 6.09 or
any agreement governing Refinancing Indebtedness entered into in compliance with
Section 6.10); and


(d)with reasonable promptness, such other data and information relating to the
business, operations, affairs, financial condition, assets or properties of any
of the Group Members or relating to the Grantors’ ability to perform its
obligations under this Agreement that is within the Grantors’ possession as from
time to time may be reasonably requested by the Sellers.


Section 5.02. Financial Statements and Other Information. Each of Holdings and
the Buyers shall deliver or cause to be delivered to the Sellers all financial
statements, reports and other information required to be delivered by any Group
Member pursuant to Section 5.04 of the HFOTCO Credit Agreement (other than
clauses (e) and (g) thereto) (or any similar or corresponding provisions set
forth in any amendment thereto entered into in compliance with Section 6.09 or
any agreement governing Refinancing Indebtedness entered into in compliance with
Section 6.10) not later than two Business Days after such documents are required
to be delivered pursuant to Section 5.04 of the HFOTCO Credit Agreement;
provided, however, that the failure to deliver an audit opinion as required by
Section 5.04 of the HFOTCO Credit Agreement shall not be considered a breach of
this Section 5.02 for so long as Holdings and the Buyers are continuing to use
commercially reasonable efforts to deliver or cause to be delivered such audit
opinion as promptly








23





--------------------------------------------------------------------------------





as practicable following the date required by Section 5.04(a) of the HFOTCO
Credit Agreement and the reason for such delay is not related to the potential
inclusion of a “going concern” or like qualification or exception.


Section 5.03. Maintenance of Existence. Except as otherwise expressly permitted
under this Agreement, each Grantor shall (a) at all times preserve and keep in
full force and effect its corporate or limited liability company existence, as
applicable and (b) preserve and keep in full force and effect all rights and
franchises material to its business.


Section 5.04. Maintenance of Records; Access to Properties and Inspections. Each
of Holdings and the Buyers shall, and shall cause the other Group Members to,
maintain all financial records to be able to prepare financial statements in
accordance with GAAP and permit the Sellers, Representatives of Sellers, or any
other Persons designated by the Sellers (provided such other Persons enter into
a customary confidentiality agreement for the benefit of the Group Members) to
visit and inspect the financial records and the other properties of the Group
Members, including the Terminal Storage Facility, in any case, at reasonable
times, upon reasonable prior notice to the Holdings and the Buyers, and as often
as reasonably requested without limitation, but only while an Event of Default
is continuing, and to make extracts from and copies of such financial records,
and permit any Persons designated by the Sellers or the Sellers upon reasonable
prior notice to Holdings and the Buyers to discuss the affairs, finances and
condition of the Grantors and their Subsidiaries with the officers thereof and
independent accountants therefor (subject to reasonable requirements of safety
and confidentiality, including requirements imposed by law or by contract).
Notwithstanding the foregoing, no Person shall be required to permit the
inspection of any information (a) that constitutes trade secrets or proprietary
information with respect to any Person, (b) in respect of which disclosure to
the Sellers or any of their respective representatives would violate (i) any
confidentiality agreement of such Person or (ii) applicable Legal Requirements
or (c) that is subject to attorney client or similar privilege or constitutes
attorney work product; provided that each Grantor and their Subsidiaries shall
use commercially reasonable efforts to obtain the agreement of any third-party
necessary in order to disclose information that such Person would otherwise not
be required to permit the inspection of pursuant to clause (b)(i) or (c) above;
provided, further that if the Sellers requests the inspection of any information
described in the foregoing clauses (a) through (c) in accordance with this
Section 5.04, and any Grantor or its Subsidiary does not provide such
information to the Sellers, then Holdings and the Buyers shall so notify the
Sellers.


Section 5.05. Compliance with Laws; Permits.


(a)Subject to the accuracy of Section 4.4(c) of the Purchase Agreement, each of
Holdings and the Buyers shall comply, and shall cause each of the other Grantors
to comply with all Legal Requirements, including Legal Requirements relating to
equal employment opportunity, employee benefit plans and employee safety, except
such non-compliance as would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.


(b)Subject to the accuracy of Section 4.4(c) of the Purchase Agreement, each of
Holdings and the Buyers shall, and shall cause each of the other Grantors to,
obtain, maintain in full force and effect and comply with all Permits necessary
to the ownership of their respective properties or to the conduct of






24





--------------------------------------------------------------------------------





their respective businesses, except to the extent that a failure to do so would
not reasonably be expected to have a Material Adverse Effect.


Section 5.06. Information Regarding Collateral.


(a)    Each of the Holdings and the Buyers shall furnish to the Sellers prompt
written notice no later than 30 days prior to the occurrence of any change in
(i) the legal name of any Grantor, as set forth in its Organizational Documents
or (ii) the jurisdiction of organization or the form of organization of any
Grantor, (iii) the location of the chief executive office of any Grantor or (iv)
with respect to any Grantor organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a UCC financing
statement, the organizational number, if any, or the Federal Tax Payer of such
Grantor. Each of Holdings and the Buyers agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Sellers to
continue at all times following such change to have a valid, legal and perfected
(to the extent perfection is required by this Agreement) security interest in
all the Collateral.


(b)    In the event that any Grantor hereafter acquires any Collateral of a type
described in Section 2.01(n) or any other interest in property that is of a type
where a security interest or Lien must be or may be registered, recorded or
filed under, or notice thereof given under, any federal statute or regulation,
it shall promptly notify the Sellers thereof in writing and take such actions
and execute such documents and make such filings all at such Grantor’s expense
as the Sellers may reasonably request in order to ensure that they have a valid,
perfected (to the extent perfection is required by this Agreement), first
priority security interest in such Collateral, subject in the case of priority
only, to any Permitted Liens.


(c)    Except as provided in the next sentence, in the event any Grantor
receives any dividends, interest or distributions on any Pledged Ownership
Interest or other Investment Property, upon the merger, consolidation,
liquidation or dissolution of any issuer of any Pledged Ownership Interest or
Investment Property, then (i) such dividends, interest or distributions and
securities or other property shall be included in the definition of Collateral
without further action and (ii) such Grantor shall immediately take all steps,
if any, reasonably necessary or advisable to ensure the validity, perfection,
priority and, if applicable, “control” (within the meaning of Sections 9-104,
9-105, 9-106, and 9-107 of the UCC) of the Sellers over such Investment Property
(including delivery thereof to the Sellers if applicable) and pending any such
action such Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of the
Sellers and shall segregate such dividends, distributions, securities or other
property from all other property of such Grantor; provided, however that the
foregoing shall not restrict the payment by any Grantor of any Restricted
Payment permitted by this Agreement.


(d)    If any Pledged Ownership Interests are not securities (for the purposes
of the UCC) on the date hereof, no Grantor shall vote to enable or take any
other action to cause any Issuer to elect or otherwise take any action to cause
such Pledged Ownership Interests to be treated as securities for purposes of the
UCC; provided, however, notwithstanding the foregoing, if any Issuer takes any
such action in violation of the foregoing in this clause (d), such Grantor shall
promptly notify the Sellers in writing of any such election or action and, in
such event, shall take all steps necessary or advisable to establish the
Sellers’






25





--------------------------------------------------------------------------------





“control” (within the meaning of Section 8-106 of the UCC) thereof. If any
Pledged Ownership Interests are securities (for the purposes of the UCC) on the
date hereof, no Grantor shall vote to enable or take any other action to cause
any Issuer to elect or otherwise take any action to cause such Pledged Ownership
Interests to not be treated as securities for purposes of the UCC; provided,
however, notwithstanding the foregoing, if any Issuer takes any such action in
violation of the foregoing in this clause (d), such Grantor shall promptly
notify the Sellers in writing of any such election or action and, in such event,
shall take all steps necessary or advisable to establish the Sellers’ “control”
(within the meaning of Section 8-106 of the UCC) thereof.


(e)    Each Grantor will defend all of the material rights, title and interests
of the Sellers in and to the Collateral against the claims and demands of all
Persons whomsoever.


Section 5.07. Perfection.


(a)Each Grantor shall promptly from time to time, at the expense and cost of
such Grantor, give, execute, deliver, file, record, authorize or obtain, and
hereby authorizes the Sellers to file, such financing statements and
continuation statements and other notices, instruments, documents, agreements or
consents in such offices as are or shall be reasonably necessary or as the
Sellers may reasonably determine to be appropriate to create, perfect (to the
extent perfection is required by this Agreement) and establish the priority of
the liens granted by this Agreement in any and all of the Collateral, to
preserve the validity, perfection (to the extent perfection is required by this
Agreement) or priority of the liens granted by this Agreement in any and all of
the Collateral or to enable the Sellers to exercise their remedies, rights,
powers and privileges under this Agreement.


(b)
Each Grantor shall:



(a)deliver to the Sellers any and all certificates for all Certificated
Securities pledged hereunder, including those identified in Schedule 2, duly
endorsed in blank;


(b)with respect to any part of the Ownership Collateral that constitutes an
Uncertificated Security pledged hereunder, cause any issuer thereof to register
the Sellers as the registered owner of such Uncertificated Security or to enter
into agreements to establish the Sellers’ “control” (within the meaning of
Section 8-106 of the UCC) over such Uncertificated Securities;


(c)deliver to the Sellers any and all Instruments pledged hereunder and
evidencing a right to the payment of a monetary obligation, endorsed or
accompanied by such instruments of assignment and transfer in such form and
substance as the Sellers may reasonably request; and


(d)take all such other actions, and authenticate or sign and file or record such
other records or instruments, as are necessary or as the Sellers may reasonably
request to perfect (to the extent perfection is required by this Agreement) and
establish the priority of the Liens granted by this Agreement in any and all of
the Collateral, to preserve the validity, perfection (to the extent perfection
is required by this Agreement) or priority of the Liens granted by this
Agreement in any and all of the Collateral or to enable the Sellers to exercise
its remedies, rights, powers and privileges






26





--------------------------------------------------------------------------------





under this Agreement, including, during the continuance of an Event of Default,
by causing any or all of the Collateral to be transferred of record into the
name of the Sellers as such (and the Sellers agree that if any Collateral is
transferred into its name, the Sellers will thereafter, upon the request of any
Grantor and at such Grantor’s expense, promptly give to such Grantor copies of
any notices and communications received by it with respect to the Collateral
pledged by such Grantor hereunder) and by exercising the right at any time to
exchange certificates or instruments representing or evidencing any of the
Equity Interests for certificates or instruments of smaller or larger
denominations.


(c)The Sellers are hereby authorized to file (at the expense and cost of the
Grantors) financing or continuation statements, intellectual property security
agreements and amendments to any of the foregoing, in any jurisdictions and with
any filing offices as the Sellers may reasonably determine are necessary or
advisable to perfect or otherwise protect the security interest granted to the
Sellers herein. Such financing statements may describe the Collateral in the
same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Sellers may
reasonably determine is necessary or advisable, including describing such
property as “all assets” or “all personal property, whether now owned or
hereafter acquired” or words of similar effect. Each Grantor shall furnish to
the Sellers from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Sellers may reasonably request, all in reasonable detail.
Notwithstanding anything to the contrary contained in this Agreement, the
Sellers shall not be responsible for filing any UCC financing statements (or
amendments or continuations thereof) or recording any documents or instruments
in any public office at any time.


(d)With respect to any Commodity Accounts and Commodity Contracts included in
the Collateral, each Grantor shall ensure that the Sellers have control thereof
in a manner reasonably acceptable to the Sellers.


(e)With respect any Electronic Chattel Paper or “transferable record”(as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) included in the
Collateral that evidences a monetary obligation in excess of $1,000,000
individually or in the aggregate, each Grantor shall ensure that the Sellers
have “control” (within the meaning of Section 9-105 of the UCC) thereof.


(f)Notwithstanding anything to the contrary contained herein, this Agreement
shall not require the perfection of (a) security interests in Deposit Accounts
or Securities Accounts by “control” (within the meaning of Sections 9-104 and
9-106 of the UCC) or (b) pledges of or security interests in particular assets
of the Grantors, if, and for so long as Sellers, in consultation with Holdings
and the Buyers, determine that the cost of perfecting such pledges or security
interests in such assets (taking into account any adverse tax consequences to
the Buyer and its Affiliates (including the imposition of withholding or other
material taxes)) shall be excessive in view of the benefits to be obtained by
the Sellers therefrom.












27





--------------------------------------------------------------------------------





Section 5.08. Special Provisions Relating to Securities. Unless and until an
Event of Default shall have occurred and be continuing and the Sellers shall
have given notice to the applicable Grantor of the Sellers’ intent to exercise
such rights (it being acknowledged and agreed that the Sellers shall not be
required to deliver any such notice if not permitted under any Debtor Relief
Laws), each Grantor shall have the right to exercise all voting, consensual and
other powers of ownership pertaining to all Collateral for all purposes not
inconsistent with the terms of the this Agreement and the Purchase Agreement;
and the Sellers shall, at such Grantor’s expense, execute and deliver to such
Grantor or cause to be executed and delivered to such Grantor all such proxies,
powers of attorney, dividend and other orders and other instruments, without
recourse, as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the rights and powers that it is entitled to exercise
pursuant to this Section 5.08.


Section 5.09. Instruments. So long as no Event of Default has occurred and is
continuing, the Sellers will, promptly upon the request, and at the expense of,
such Grantor, make appropriate arrangements for making any Instruments pledged
by such Grantor available to such Grantor for purposes of presentation,
collection or renewal. Any such arrangement shall be effected, to the extent
deemed appropriate by the Sellers, against a trust receipt or like document.


Section 5.10. As to Letter-of-Credit Rights.


(a)Each Grantor, by granting a security interest in its receivables consisting
of Letter-of-Credit Rights to the Sellers, intends to (and hereby does) assign
to the Sellers its rights (including its contingent rights) to the proceeds of
all Related Contracts consisting of letters of credit of which it is or
hereafter becomes a beneficiary or assignee. With respect to any Letter-
of-Credit Rights included in the Collateral in respect of any letter of credit
with a face amount exceeding $1,000,000 (other than any Letter-of-Credit Rights
constituting a Supporting Obligation for a Receivable in which the Sellers have
a valid and perfected security interest), the applicable Grantor shall notify
the Sellers thereof promptly upon the issuance of such letter of credit and,
promptly upon request by the Sellers, such Grantor shall ensure that the Sellers
have “control” (within the meaning of Section 9-107 of the UCC) thereof by
obtaining the written consent of the issuer of such letter of credit to the
assignment of the proceeds of such letter of credit to the Sellers


(b)Upon the occurrence and continuation of an Event of Default, the applicable
Grantor will, promptly upon request by the Sellers, (i) notify (and such Grantor
hereby authorizes the Sellers to notify) the issuer and each nominated person
with respect to each of the Related Contracts consisting of letters of credit
that the proceeds thereof have been assigned to the Sellers hereunder and any
payments due or to become due in respect thereof are to be made directly to the
Sellers or their designees and (ii) to the extent permitted by the terms of such
letter of credit, arrange for the Sellers to become the transferee beneficiary
of any such letter of credit.


Section 5.11. Grantor’s Rights. Unless and until an Event of Default shall have
occurred and be continuing and the Sellers shall have given notice to the
applicable Grantor of the Sellers’ intent to exercise such rights (it being
acknowledged and agreed that the Sellers shall not be required to deliver any
such notice if not permitted under any Debtor Relief Laws), each Grantor shall
have the right, and shall be










28





--------------------------------------------------------------------------------





entitled to, use and possess the Collateral and exercise all of its rights in
respect of the Collateral (except as limited herein).


ARTICLE VI


NEGATIVE COVENANTS
Each of Holdings and the Buyers covenant and agree with the Sellers that, until
the Discharge Date, each of Holdings and the Buyers shall, and shall cause the
other Grantor to, abide by the following negative covenants.


Section 6.01. Liens. None of the Grantors shall incur any Liens on its assets
other than Permitted Liens.


Section 6.02. Indebtedness. None of the Grantors shall incur, create, assume or
be liable for any Indebtedness, other than the Obligations.


Section 6.03. Restricted Payments. (a) None of the Grantors shall make payments
which are Restricted Payments, other than:


(i)Restricted Payments made by any Subsidiary of the Buyers in respect of its
Equity Interests ratably to the holders of such Equity Interests;


(ii)distributions paid by Holdings with respect to its Equity Interests payable
solely in additional Equity Interests (other than Preferred Interests); and


(iii)other Restricted Payments; provided that no Default or Event of Default
shall have occurred and be continuing or would result therefrom and the
conditions specified in either Section 6.03(a)(iii) or 6.03(a)(iv), each as in
effect on the Closing Date, of the HFOTCO Credit Agreement as satisfied at the
time of and immediately after giving effect to such Restricted Payment.


Section 6.04. Sale of Assets. None of the Grantors shall sell, lease, transfer
or otherwise Dispose of any of its assets (excluding Equity Interests in its
direct Subsidiaries, Dispositions of which are addressed in Section
6.05(b)(ii))), except Dispositions of cash not otherwise restricted by this
Agreement, Restricted Payments permitted under Section 6.03 and Permitted
Investments.


Section 6.05. Business Activities.


(a)The Grantors shall not engage in any business, operations or activity except
the holding of the Equity Interests (in the case Holdings in the Buyers, in the
case of the Buyers in OpCo Parent, and in the case of OpCo Parent, in OpCo
Intermediate Parent), the performance of their respective obligations under,
and, subject to any limitations in this Agreement or the other Transaction
Documents, the exercise of their respective rights under this Agreement, the
other Transaction Documents, the Organizational Documents of their respective
direct Subsidiaries, and activities incidental thereto. Except as permitted
under this Agreement or the other Transaction Documents, the Grantors shall not
become a party to any contract or instrument other than this Agreement, the
other Transaction Documents, and the


29





--------------------------------------------------------------------------------





Organizational Documents of their respective direct Subsidiaries, and will not
incur any liabilities, contingent or otherwise, except under this Agreement, the
other Transaction Documents, the Organizational Documents of their respective
Direct Subsidiaries, or incidental to the foregoing activities.


(b)The Grantors shall not (i) form any new direct subsidiaries or otherwise
acquire direct ownership of any Person other than their direct Subsidiaries as
of the Closing Date, or (ii) sell, transfer, assign or otherwise Dispose of the
Equity Interests of their direct Subsidiaries (other than as may be required by
this Agreement or the other Transaction Documents upon the enforcement by the
Sellers of any of its rights or remedies hereunder or thereunder).


Section 6.06. No Liquidation, Merger or Consolidation; Name Changes.


(a)None of the Grantors shall liquidate, wind-up or dissolve, or sell, lease or
otherwise transfer or Dispose of all or substantially all of its property,
assets or business or combine, merge into or consolidate with any other Person,
or permit any other Person to combine, merge into or consolidate with it.


(b)Without limiting any prohibitions or restrictions on mergers or other
transactions set forth herein, no Grantor shall (i) establish any trade names or
(ii) agree to or authorize any modification of the terms of any item of
Collateral that would result in a change thereof from one UCC category to
another such category, if the effect thereof would be to result in a loss of
perfection of, or diminution of priority for, the security interests created
hereunder in such item of Collateral, or the loss of “control” (within the
meaning of Sections 9-104, 9-105, 9-106, and 9- 107 of the UCC) over such item
of Collateral, unless (in each case) it shall have (A) notified the Sellers in
writing at least 30 days prior to any such change or establishment, identifying
such new proposed trade name and providing such other information in connection
therewith as the Sellers may reasonably request and (B) taken all actions
necessary or advisable to maintain the continuous validity, perfection (to the
extent perfection is required by this Agreement) and the same or better priority
of the Sellers’ security interest in the Collateral granted or intended to be
granted and agreed to hereby, which in the case of any merger or other change in
corporate structure shall include executing and delivering to the Sellers a
supplement to the schedules attached hereto, upon completion of such merger or
other change in corporate structure.


Section 6.07. Permitted Investments. None of the Grantors shall purchase or
acquire, hold, make or otherwise suffer to exist any Investments in any other
Person, or make any Acquisition, in each case other than Permitted Investments
and the guarantees thereof under Section 3.01 of this Agreement.


Section 6.08. Transactions with Affiliates. None of the Grantors shall directly
or indirectly enter into any transaction or series of related transactions with
or for the benefit of any of its Affiliates, including SemGroup, except for (a)
transactions in the ordinary course of business on fair and reasonable terms
that, taken as a whole, are no less favorable to Grantors, as applicable, than
those which would be included in an arm’s-length transaction with a non-
Affiliate, (b) transactions between or among the Grantors not involving any
other Affiliate, (c) the payment of fees and indemnities to directors, officers,
consultants and employees of any of the Grantors in the ordinary course of
business, (e) the making of Restricted Payments permitted under Section 6.03
hereof, (f) the making of Investments permitted under Section 6.07








30





--------------------------------------------------------------------------------





hereof, customary intercompany services arrangements and (h) the transactions
set forth on Schedule 6.08. None of OpCo Intermediate Parent, HFOTCO and any
Subsidiary of HFOTCO shall directly or indirectly enter into any transaction or
series of related transactions with or for the benefit of any of its Affiliates,
including SemGroup, except to the extent permitted under the HFOTCO Credit
Agreement as in effect on the Closing Date or as set forth on Schedule 6.08.


Section 6.09. Amendments to Material Agreements. None of the Group Members will
amend, modify or waive any of its rights under (a) any Bond Document or HFOTCO
Credit Agreement Document or (b) its Organizational Documents, including the
HFOTCO Company Agreement, in each case, to the extent such amendment,
modification or waiver could reasonably be expected to be adverse in any
material respect to the Sellers. None of the Grantors, OpCo Intermediate Parent
or HFOTCO shall, to the extent applicable, amend, modify or waive any of its
rights under their respective limited liability company agreement in any manner
which shall alter the “separateness covenants” contained therein or to opt out
of Article 8 of the UCC, to the extent such amendment, modification or waiver
could reasonably be expected to materially and adversely affect (i) the ability
of the Buyers to pay the Installment Payment when due or (ii) the value of the
Collateral.


Section 6.10. Restrictive Agreements. None of the Grantors shall become subject
to any contractual restrictions upon (a) the ability of the Grantors to create,
incur or permit to exist any Lien upon the Collateral to secure the Obligations
or (b) the ability of the Grantors to pay dividends or other distributions with
respect to its Equity Interests or to make or repay loans or advances to the
other Group Members; provided that the foregoing shall not apply to:


(a)restrictions in the Organizational Documents of the Grantors as in effect on
the Closing Date;


(b)
restrictions in the Transaction Documents;



(c)restrictions and conditions imposed by the Bond Facility Agreement or the
HFOTCO Credit Agreement as in effect on the Closing Date, or any agreement or
document governing or evidencing Indebtedness or Refinancing Indebtedness in
respect thereof, in each case permitted under clause (b) of the definition of
the term “Permitted Debt” as defined in the HFOTCO Credit Agreement as in effect
on the Closing Date, provided that the restrictions and conditions contained in
any such agreements or documents, taken as a whole, are not less favorable to
the Sellers than the restrictions and conditions imposed by the Bond Facility
Agreement or the HFOTCO Credit Agreement, as applicable, as in effect on the
Closing Date; or


(d)restrictions and conditions existing on the Closing Date identified on Annex
II (but shall apply to any extension, renewal, amendment or modification
expanding the scope of any such restriction or condition).


Nothing in this paragraph shall be deemed to modify the requirements set forth
in the definition of the term “Collateral and Guarantee Requirement” or the
obligations of the Grantors under Sections 5.06, 5.07, 5.08 or under the other
Transaction Documents.








31





--------------------------------------------------------------------------------





For the avoidance of doubt, notwithstanding the foregoing Article VI, each of
the Grantors may enter into agreements with respect to or otherwise agree to
take any of the actions otherwise restricted by this Article VI, so long as the
effectiveness of any action restricted by Article VI is contingent upon the
occurrence of the Discharge Date, and no obligations or liabilities, whether for
payment or performance or observance of covenants, in each case, that would
otherwise be restricted by this Article VI shall accrue with respect to such
agreements prior to the Discharge Date.


ARTICLE VII


EVENTS OF DEFAULT


Section 7.01. Events of Default. The occurrence of any of the following events
shall constitute an event of default hereunder (each, an “Event of Default”):


(a)Misrepresentations. Any representation, warranty or certification made or
deemed made by any Grantor in Article IV of this Agreement or in Section 5.2 of
the Purchase Agreement (to the extent relating to the due authorization,
execution and delivery of the Purchase Agreement by Buyers and the
enforceability of the obligation of Buyers to pay the Installment Payment) shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished by the applicable Grantor.


(b)Payment Default. Default shall be made in the payment of Installment Payment
to the full extent owed when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise pursuant to this Agreement or the Purchase
Agreement.


(c)Immediate Covenant Default. Default shall be made in the due observance or
performance by the Grantors of any covenant, condition or agreement contained in
Section 5.01(a), Section 5.03(a), or in Article VI, provided that with respect
to a Default of observance or performance of Article VI, if such Default shall
(i) be incapable of being remedied within five days (or, if longer, three
Business Days), (ii) have had, as of the time of determination, no adverse
effect on the value of the Collateral and (iii) does not result in an immediate
Event of Default (or similar term) under the HFOTCO Credit Agreement Documents
or any Bond Document, then such Default shall not constitute an Event of Default
under this Section 7.01(c) unless it shall continue unremedied for a period of
five days (or, if longer, three Business Days) after the earlier to occur of (x)
written notice thereof having been given to the Buyers by the Sellers or (y) the
date on which a Responsible Officer of the applicable Grantor first obtains
actual knowledge of such Default.


(d)Covenant Default with Cure. Default shall be made in the due observance or
performance by the Grantors of any covenant, condition or agreement contained in
this Agreement (other than under clauses (b) or (c) above), and such Default
shall continue unremedied for a period of 30 days after the earlier to occur of
(i) written notice thereof having been given to the Buyers by the Sellers or
(ii) the date on which a Responsible Officer of the applicable Grantor first
obtains actual knowledge of such Default.






32





--------------------------------------------------------------------------------







(e)    Cross Default. The occurrence of an “Event of Default” pursuant to the
HFOTCO Credit Agreement Documents or any Bond Document, irrespective of whether
such event or condition results in any Indebtedness becoming due prior to its
scheduled maturity, unless waived by the lenders party thereto so long as such
waiver does not have a material and adverse affect on (i) the ability of Buyers
to pay the Installment Payment when due or (ii) the value of the Collateral.


(f)    Involuntary Bankruptcy. An involuntary proceeding shall be commenced or
an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of SemGroup or any Group Member or of a
substantial part of the property or assets of SemGroup or any Group Member under
the U.S. Bankruptcy Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for SemGroup or any Group Member or for a
substantial part of the property or assets of SemGroup or any Group Member or
(iii) the winding-up or liquidation of SemGroup or any Group Member and in each
case such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered.


(g)    Voluntary Bankruptcy. SemGroup or any Group Member shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the U.S.
Bankruptcy Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in paragraph (g)
above, (iii) apply for, request or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for SemGroup
or any Group Member or for a substantial part of the property or assets of
SemGroup or any Group Member, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due.


(h)    Judgments. One or more judgments or orders for the payment of money in
excess of $10,000,000 in the aggregate (taking into account any insurance
proceeds payable under a policy where the insurer has accepted coverage without
reservation) shall be rendered against any of the Grantors by a Governmental
Authority of competent jurisdiction and such judgment or order is not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or is not
discharged within 60 days after the expiration of such stay.


(i)    Transaction Documentation. (i) This Agreement or any material provision
of the Purchase Agreement relating to the Installment Payment shall cease to be
in full force and effect (other than against the Sellers) or shall be declared
void by a Governmental Authority, or any party thereto (other than the Sellers)
shall claim such unenforceability or invalidity, (ii) the Guarantee purported to
be created under the Guaranty Agreement shall cease to be, or shall be asserted
by any Grantor not to be, in full force and effect or (iii) any security
interest in the Collateral purported to be created by any Security Document
shall cease to be, or shall be








33





--------------------------------------------------------------------------------





asserted in writing by any Grantor not to be, a valid and perfected security
interest (having the priority required by this Agreement or the relevant
Security Document) in the securities, assets or properties covered thereby;
provided, however, in the case of each of clause (iii), that the primary
underlying fact or circumstances permitting or cause of any of the foregoing is
not the loss by Sellers or any of their Affiliates of any certificates for
Certificated Securities pledged hereunder and delivered to the Seller.


(j)    Change of Control. A Change of Control shall have occurred.


Section 7.02. Acceleration of Obligations.


(a)Upon the occurrence and during the continuation of an Event of Default (other
than an Event of Default described in paragraph (f) or (g) of Section 7.01), and
at any time thereafter during the continuation of such Event of Default, the
Sellers, may, by notice to the Buyers, declare the Installment Payment to be
forthwith due and payable in whole or in part, whereupon the Installment
Payment, shall become forthwith due and payable, together with any and all other
Obligations.


(b)In the case of any event described in paragraph (f) or (g) of Section 7.01,
the Installment Payment and all other Obligations shall automatically become due
and payable, in each case, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each of the
Grantors, anything contained herein to the contrary notwithstanding.


Section 7.03. Further Remedies. Without limiting the rights, powers and
privileges of the Sellers under Article II or Section 7.02 or in any other
Transaction Document, if any Event of Default shall have occurred and be
continuing:


(a)The Sellers in their discretion may require any Grantor to, and such Grantor
shall, assemble the Collateral owned by it at such place or places reasonably
convenient to both the Sellers and such Grantor.


(b)The Sellers in their discretion may make any reasonable compromise or
settlement it deems desirable with respect to any of the Collateral and may
extend the time of payment, arrange for payment in installments, or otherwise
modify the terms of, all or any part of the Collateral.


(c)The Sellers in their discretion may, in its name or in the name of any
Grantor or otherwise, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for all or any
part of the Collateral, but shall be under no obligation to do so.


(d)Until the Discharge Date, to the maximum extent permitted by applicable
Governmental Rules, the Sellers in their discretion may, upon thirty (30) days’
prior written notice to Holdings and the Buyers of the time and place, with
respect to all or any part of the Collateral which shall then be or shall
thereafter come into the possession, custody or control of the Sellers or any of
its agents, sell, lease or otherwise dispose of all or any part of such
Collateral, at such place or places as the Sellers








34





--------------------------------------------------------------------------------





deems best, for cash, for credit or for future delivery (without thereby
assuming any credit risk) and at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of time or
place of any such sale (except such notice as is required above or by
Governmental Rule and cannot be waived), and the Sellers or any other Person may
be the purchaser, lessee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by applicable
Governmental Rules, at any private sale) and thereafter hold the same
absolutely, free from any claim or right of whatsoever kind, including any right
or equity of redemption (statutory or otherwise), of any Grantor, any such
demand, notice and right or equity being hereby expressly waived and released.
The Sellers may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the sale may be so adjourned.


(e)The Sellers shall have, and in their discretion may exercise, all of the
rights, remedies, powers and privileges with respect to the Collateral of a
secured party under the UCC (whether or not the UCC is in effect in the
jurisdiction where such rights, remedies, powers and privileges are asserted)
and such additional rights, remedies, powers and privileges to which a secured
party is entitled under the laws in effect in any jurisdiction where any rights,
remedies, powers and privileges in respect of this Agreement or the Collateral
may be asserted, including the right, to the maximum extent permitted by
Governmental Rule, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral (including the Security Collateral) as if
the Sellers were the sole and absolute owner of the Collateral (and each Grantor
agrees to take all such action as may be appropriate to give effect to such
right).


(f)The Sellers in their discretion may, to the full extent provided by law, have
a court having jurisdiction appoint a receiver, which receiver shall take charge
and possession of and protect, preserve, replace and repair the Collateral or
any part thereof, and manage and operate the same, and receive and collect all
rents, income, receipts, royalties, revenues, issues and profits therefrom. Each
Grantor irrevocably consents and, to the full extent permitted by law, shall be
deemed to have hereby irrevocably consented to the appointment thereof, and upon
such appointment each Grantor shall promptly deliver possession of any such
Collateral then in its possession to the receiver. Each Grantor also irrevocably
consents to the entry of an order authorizing such receiver to invest upon
interest any funds held or received by the receiver in connection with such
receivership. To the full extent permitted by law, the Sellers shall be entitled
to such appointment as a matter of right, if it shall so elect, without the
giving of notice to any other party and without regard to the adequacy of the
security of the Collateral.


(g)The Sellers in their discretion may enforce one or more remedies hereunder,
successively or concurrently, and such action shall not operate to estop or
prevent the Sellers from pursuing any other or further remedy which it may have
hereunder or by law, and any repossession or retaking or sale of the Collateral
pursuant to the terms hereof shall not operate to release any Grantor until the
Discharge Date. Each Grantor shall reimburse the Sellers promptly upon demand
for the costs and expenses (including reasonable attorneys’ fees, transfer taxes
and any other charges) incurred by the Sellers in connection with any sale,
disposition, repair, replacement, alteration, addition, improvement or retention
of any Collateral hereunder.










35





--------------------------------------------------------------------------------





(h)    If, at any time when the Sellers shall determine to exercise their right
to sell the whole or any part of the Ownership Collateral hereunder, such
Ownership Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Act, then the Sellers may
(subject only to applicable Governmental Rules), sell such Ownership Collateral
or part thereof by private sale in such manner and under such circumstances as
the Sellers may deem necessary or advisable, but subject to the other
requirements of this Section 7.03, and shall not be required to effect such
registration or to cause the same to be effected. Without limiting the
generality of the foregoing, in any such event, the Sellers may (i) in
accordance with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Ownership Collateral or part thereof could be or shall have been filed
under said Act, (ii) approach and negotiate with a single possible purchaser to
effect such sale, and (iii) restrict such sale to a purchaser who is an
accredited investor under the Act and who will represent and agree that such
purchaser is purchasing for its own account, for investment and not with a view
to the distribution or sale of such Ownership Collateral or any part thereof. In
addition to a private sale as provided above in this Section 7.03, if any of the
Ownership Collateral shall not be freely distributable to the public without
registration under the Act (or similar statute) at the time of any proposed sale
pursuant to this Section 7.03, then the Sellers shall not be required to effect
such registration or cause the same to be effected but (subject only to
applicable Governmental Rules) may require that any sale hereunder (including a
sale at auction) be conducted subject to restrictions:


(i)as to the financial sophistication and ability of any Person permitted to bid
or purchase at any such sale;


(ii)as to the content of legends to be placed upon any certificates representing
the Ownership Collateral sold in such sale, including restrictions on future
transfer thereof;


(iii)as to the representations required to be made by each Person bidding or
purchasing at such sale relating to that Person’s access to financial
information about the Grantors and such Person’s intentions as to the holding of
the Ownership Collateral so sold for investment for its own account and not with
a view to the distribution thereof; and


(iv)as to such other matters as the Sellers may deem necessary or appropriate in
order that such sale (notwithstanding any failure so to register) may be
effected in compliance with the U.S. Bankruptcy Code and other laws affecting
the enforcement of creditors’ right and the Act and all applicable state
securities laws.


(i)    The Sellers in their discretion may generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any Collateral as
fully and completely as though the Sellers were the absolute owner thereof for
all purposes, and do, at the Sellers’ option and each Grantor’s expense, at any
time, or from time to time, all acts and things that the Sellers reasonably
deems necessary to protect, preserve or realize upon the Collateral and the
Sellers’ Liens thereon and to effect the intent of
















36





--------------------------------------------------------------------------------





this Agreement, all as fully and effectively as any Grantor might do.


(j)    (i) The Sellers in their discretion may and shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property, and (ii) any or all of the Investment Property shall
be registered in the name of the Sellers or their nominee, and the Sellers or
their nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Sellers of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Sellers may determine), all without liability except to
account for property actually received by it, but the Sellers shall have no duty
to any Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.


(k)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Sellers in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Sellers.


(l)    The Sellers may exercise any other remedies available to a secured or
unsecured creditor at law or equity or under the UCC.


The proceeds of, and other realization upon, the Collateral by virtue of the
exercise of remedies under this Section 7.03 shall be deposited in to a
Collateral Account or such other account designated by the Sellers and applied
in accordance with Section 7.08.


Section 7.04. Deficiency. If the proceeds of, or other realization upon, the
Collateral by virtue of the exercise of remedies under Section 7.03 are
insufficient to cover the costs and expenses of such exercise and the payment in
full of the Obligations, the Grantors shall remain jointly and severally liable
for any deficiency.


Section 7.05. Private Sale.


(a)The Sellers shall not incur any liability as a result of the sale, lease or
other Disposition of all or any part of the Collateral at any private sale
pursuant to Section 7.03 conducted in good faith and in a commercially
reasonable manner. Without limiting the foregoing, each Grantor hereby waives
any claims against the Sellers arising by reason of the fact that the price at
which the Collateral may have been






37





--------------------------------------------------------------------------------





sold at such a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Sellers accepts the first offer received and does not
offer the Collateral to more than one offeree.


(b)    Each Grantor recognizes that, by reason of certain prohibitions contained
in the Act and applicable state securities laws, the Sellers may be compelled,
with respect to any sale of all or any part of the Collateral pursuant to, or
otherwise in compliance with, Section 7.03, to limit purchasers to those who
will agree, among other things to acquire the Collateral for their own account,
for investment and not with a view to distribution or resale. Each Grantor
acknowledges that any such private sales may be at prices and on terms less
favorable to the Sellers than those obtainable through a public sale without
such restrictions, and, notwithstanding such circumstances, agree that any such
private sale conducted in compliance with this Agreement shall be deemed to have
been made in a commercially reasonable manner and that the Sellers shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit the respective issuer of
such Collateral to register it for public sale.


(c)    Sellers shall not sell Ownership Collateral to Sellers or any Affiliate
of Sellers without the prior written consent of Holdings; provided that Sellers
may credit bid at any public sale of the Ownership Collateral. Notwithstanding
the foregoing, nothing in this Section 7.05(c) shall otherwise limit the ability
of the Sellers or their Affiliates to take possession or control of the
Collateral or take any other remedies available under this Agreement or any
other Transaction Document.


Section 7.06. Sellers Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Sellers as such Grantor’s attorney-in-fact, with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or otherwise, at such Grantor’s sole cost and expense,
from time to time to take any and all actions authorized or permitted to be
taken by the Sellers under the Purchase Agreement with respect to enforcing its
rights and remedies arising out of Section 2.2(c) thereto and under this
Agreement, including the power to:


(a)take any action and execute any instrument which the Sellers may deem
necessary or advisable to accomplish the purposes of this Agreement;


(b)ask for, demand, collect, sue for, recover, receive and give acquittance and
receipts for moneys due and to become due under or in connection with all or any
part of the Collateral;


(c)receive, indorse, and collect any drafts or other instruments, documents and
chattel paper in connection therewith, all as the Sellers may reasonably
determine necessary;


(d)file any claims or take any action or institute any proceedings which the
Sellers may deem to be necessary or desirable for the collection of any of the
Collateral or to enforce compliance with the terms and conditions of this
Agreement or the payment of the Obligations;














38





--------------------------------------------------------------------------------





(e)    direct any party liable for any payment under any Collateral to make
payment of any monies due or to become due thereunder directly to the Sellers or
as the Sellers shall direct;


(f)    commence and prosecute any suit, action or proceeding at law or in equity
in any court of competent jurisdiction to collect any Collateral and to enforce
any other right in respect of any Collateral;


(g)    defend any suit, action or proceeding brought against any Grantor with
respect to any Collateral;


(h)    settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Sellers may deem
appropriate; and


(i)    generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any Collateral as fully and completely as though the
Sellers were the absolute owner thereof for all purposes, and do, at the
Sellers’ option and each Grantor’s expense, at any time, or from time to time,
all acts and things that the Sellers reasonably deems necessary to protect,
preserve or realize upon the Collateral and the Sellers’ Liens thereon and to
effect the intent of this Agreement, all as fully and effectively as any Grantor
might do;


provided, however, that so long as no Event of Default shall have occurred and
be continuing, the Sellers shall not exercise any of the aforementioned rights.
This power of attorney is a power coupled with an interest and shall be
irrevocable until the Discharge Date and is conferred on the Sellers solely to
protect, preserve and realize upon its security interest in the Collateral. Each
Grantor hereby ratifies all that said attorney shall lawfully do or cause to be
done by virtue hereof, in each case pursuant to the powers granted hereunder.
Each Grantor hereby acknowledges and agrees that the Sellers shall have no
fiduciary duties to any Grantor in acting pursuant to this power-of-attorney,
and each Grantor hereby waives any claims or rights of a beneficiary of a
fiduciary relationship hereunder.


Section 7.07. Cash Proceeds; Deposit Accounts. If any Event of Default shall
have occurred and be continuing, in addition to the rights of the Sellers
otherwise specified in this Agreement, all proceeds of any Collateral received
by any Grantor consisting of cash, checks and other near-cash items
(collectively, “Cash Proceeds”) shall be held by such Grantor in trust for the
Sellers, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Sellers in the exact form
received by such Grantor (duly indorsed by such Grantor to the Sellers, if
required) and held by the Sellers in one or more accounts established by the
Sellers under the sole dominion and control of the Sellers (collectively, the
“Collateral Accounts”). Any Cash Proceeds received by the Sellers (whether from
a Grantor or otherwise) may, in the sole discretion of the Sellers, (i) be held
by the Sellers, as collateral security for the Obligations (whether matured or
unmatured) and/or (ii) then or at any time thereafter may be applied by the
Sellers against the Obligations then due and owing.


Section 7.08. Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, all Proceeds received by the Sellers under
this Agreement shall be applied as follows:










39





--------------------------------------------------------------------------------





(i)    FIRST, to the payment of all costs and expenses of the sale, collection
or other liquidation of the Collateral, including fees, charges and
disbursements of counsel of the Sellers, and all other expenses, liabilities and
advances made or incurred by the Sellers in connection therewith, and all
amounts for which the Sellers are entitled to payment under Section 8.05 and
such amounts paid or required to be paid (including any redemption or tender
premiums and new issuance, arrangement, underwriting or similar fees, costs and
expenses) to any lender, debt holder, financing source, agent, trustee or other
representative with respect to any Indebtedness of any Group Member that is
required to be amended, modified, refinanced or otherwise replaced in connection
with, as a result of, or due to, the of any right or remedy (including the sale,
transfer or other Disposition of any Collateral by the Sellers to any other
Person) under this Agreement or claims arising out of Section 2.2(c) of the
Purchase Agreement, and to the payment of all costs and expenses paid or
incurred by the Sellers in connection with the exercise of any right or remedy
under this Agreement or claims arising out of Section 2.2(c) of the Purchase
Agreement, all in accordance with the terms thereof;


(ii)    SECOND, to the extent of any excess of such Proceeds, to the
indefeasible payment in full in cash of the other Obligations including the
payment of the Installment Payment pursuant to the terms of the Purchase
Agreement and Section 7.02 hereto; and




(iii)    THIRD, to the extent of any excess of such Proceeds, to the payment to
Holdings or to whosoever may be lawfully entitled to receive the same as a court
of competent jurisdiction may direct.




ARTICLE VIII


MISCELLANEOUS
Section 8.01. Notices.


(a)Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, to the applicable address set forth on
Annex I.


(b)Notices and other communications to the Sellers hereunder may be delivered or
furnished by electronic communications pursuant to procedures set forth in
Section
8.14 or as otherwise approved by the Sellers. The Sellers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; and provided,
further, that approval of such procedures may be limited to particular notices
or communications.


(c)All notices and other communications given to any party hereto in compliance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by


40







--------------------------------------------------------------------------------





hand or overnight courier service, sent by telecopy or (to the extent permitted
by paragraph (b) above) electronic means or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 8.01 or
in compliance with the latest unrevoked direction from such party given in
compliance with this Section 8.01.


(d)Any party hereto may change its address for notices and other communications
hereunder by notice to the other parties hereto.


Section 8.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by each of the Grantors in this Agreement and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Sellers and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by such Persons or on their behalf, and
shall continue in full force and effect until the Discharge Date. Without
prejudice to the survival of any other agreements contained herein, the
indemnification and reimbursement obligations contained herein (including
pursuant to Section 8.05) shall survive the Discharge Date.


Section 8.03. Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by Holdings and each of the Buyers and
the Sellers and when the Sellers shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Buyers, the
Sellers and their respective permitted successors and assigns.


Section 8.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Grantor may assign
or transfer any of its rights or interest in or under this Agreement or delegate
any of its obligations under this Agreement without the prior written consent of
the Sellers (and any assignment, transfer or delegation without such consent
shall be null and void) and (ii) the Sellers may transfer or assign its rights
under this Agreement to its Affiliates at any time.


Section 8.05. Expenses; Indemnity.


(a)The Buyers, severally and jointly, agree to pay all actual, reasonable and
documented out-of-pocket costs, expenses, charges and disbursements incurred by
the Sellers (including disbursements of Simpson Thacher & Bartlett LLP, counsel
for the Sellers, or counsel replacing such counsel) in connection with (i) the
enforcement of its rights (including any costs of settlement) under this
Agreement or Section 2.2(c) of the Purchase Agreement or entered in connection
herewith or therewith, and the fees, charges and disbursements of counsel and
advisors for the Sellers and costs of settlement, in each case incurred during
any workout, restructuring or negotiations in connection with this Agreement or
in connection with the custody, use or preservation of, or the sale of,
collection from or realization upon, any of the Collateral, including the
expenses of re-taking, holding, preparing for sale or lease, selling or
otherwise disposing of or realizing on the Collateral; and (ii) such amounts
paid or required to be paid (including any redemption or tender premiums and new
issuance, arrangement, underwriting or similar fees, costs and expenses) to any
lender, debt holder, financing source, agent, trustee or other representative
with respect to any Indebtedness of any Group Member that is required to be
amended, modified, refinanced or otherwise




41





--------------------------------------------------------------------------------





replaced in connection with, as a result of, or due to, the of any right or
remedy (including the sale, transfer or other Disposition of any Collateral by
the Sellers to any other Person) under this Agreement.


(b)The Buyers, jointly and severally, agree to indemnify the Sellers, its
Related Parties and each of their respective directors, trustees, officers,
employees, investment advisors and agents (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee (including any such losses, claims, damages, liabilities
and related expenses claimed or asserted by any of the Grantors or their
Subsidiaries) arising out of, in any way connected with, or as a result of (i)
the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, or (ii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto, in all
cases, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (A) result from
the gross negligence or willful misconduct of such Indemnitee or a material
breach in bad faith by such Indemnitee of its express obligations under this
Agreement, in each case, as determined by the final, non-appealable judgment of
a court of competent jurisdiction, or (B) arise out of any proceeding that does
not involve an act or omission of any Grantor or its Subsidiaries and that is
brought by an Indemnitee against any other Indemnitee. Subject to and without
limiting the generality of the foregoing sentence, the Buyers agree, jointly and
severally, to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented counsel or consultant fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (1) any
environmental claim under environmental laws to the extent related in any way to
any of the Grantors, their Subsidiaries or the Terminal Storage Facility or (2)
any actual or alleged presence, release or threatened release of hazardous
materials at, under, on or from any Real Property, any property owned, leased or
operated by any predecessor of any of Grantors, their Subsidiaries or the
Terminal Storage Facility, or, to the extent related in any way to any of the
Grantors or their Subsidiaries, any property at which any of the Grantors or
their Subsidiaries has sent hazardous materials for treatment, storage or
disposal; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses result from the gross negligence or willful misconduct of such
Indemnitee or any of its Related Parties or a material breach in bad faith by
such Indemnitee of its express obligations under this Agreement, in each case,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction. The provisions of this Section 8.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions, the payment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Transaction Document, or any investigation made by or on
behalf of the Sellers. All amounts due under this Section 8.5 shall be payable
promptly upon (and in any event within 30 days after) written demand therefor
accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.












42





--------------------------------------------------------------------------------





(c)    (c) No Indemnitee shall be liable for, and the Buyers hereby agree not to
assert any claim against any Indemnitee, on any theory of liability, for
consequential, incidental, indirect, punitive or special damages arising out of
or otherwise relating to the transactions contemplated by this Agreement.


Section 8.06. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.


Section 8.07. Waivers; Amendment.


(a)No failure or delay of the Sellers in exercising any right or power hereunder
or under any other Transaction Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce any such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Sellers hereunder and under the
other Transaction Documents are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Transaction Document, or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Buyer or any other Grantor in any case shall entitle
such Person to any other or further notice or demand in similar or other
circumstances.


(b)This Agreement may not be amended, supplemented, or otherwise modified and no
provision thereof may be waived without the written consent of the Sellers and
the Grantors.


Section 8.08. Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among or representations from the
parties or their Affiliates with respect to the subject matter hereof is
superseded by this Agreement and the other Transaction Documents. Nothing in
this Agreement, expressed or implied, is intended to confer upon any party other
than the parties hereto any rights, remedies, obligations or liabilities under
or by reason of this Agreement.


Section 8.09. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.09.












43





--------------------------------------------------------------------------------







Section 8.10. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Transaction Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.


Section 8.11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 8.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission or electronic transmission in “.pdf” or comparable
format shall be as effective as delivery of a manually signed original.


Section 8.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement or any provision hereof.


Section 8.13. Jurisdiction; Consent to Service of Process.


(a)Each of the Holdings and the Buyers and the Sellers hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware, or to the extent
such court does not have subject matter jurisdiction, the United States District
Court for the District of Delaware, and any appellate court from any thereof
(the “Chosen Courts”), in any action or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be heard and determined in the
Chosen Courts. Each of Holdings and the Buyers further irrevocably consents to
the service of process in any action or proceeding in such courts by the mailing
thereof by any parties thereto by registered or certified mail, postage prepaid,
to Holdings or the applicable Buyer, as the case may be, at the address
specified therefor on Annex I. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Sellers may otherwise have to bring any action or proceeding relating to this
Agreement against any Grantor or its properties in the courts of any
jurisdiction in which such Grantor or any of its properties is located.


(b)Each of Holdings, the Buyers and the Sellers hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
the Chosen Courts. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.












44





--------------------------------------------------------------------------------









Section 8.14. Communications.


(a)
Delivery.



(i)Each of the Holdings and the Buyers hereby agrees that it will use all
reasonable efforts to provide to the Sellers all information, documents and
other materials that it is obligated to furnish to the Sellers pursuant to this
Agreement, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials (all such
communications collectively, the “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Sellers at the address referenced on Annex I. Nothing in this Section 8.14
shall prejudice the right of the Sellers, Holdings or the Buyers to give any
notice or other communication pursuant to this Agreement in any other manner
specified in this Agreement.


(ii)The Sellers agrees that receipt of the Communications by the Sellers at the
email address referenced on Annex I shall constitute effective delivery of the
Communications to the Sellers for purposes of this Agreement.


Section 8.15. Release of Liens. On the Discharge Date, all security interests
created in the Collateral by this Agreement shall be automatically released, and
the Sellers shall execute and deliver to any Grantor, or otherwise authorize the
filing or recordation without the signature of the Sellers of, at such Grantor’s
expense, ,such instruments as such Grantor may reasonably request to remove the
notation of the Sellers as lienholder on any financing statement with respect to
such Collateral or to otherwise release the Liens and security interests created
by this Agreement on such Collateral, as the case may be.


Section 8.16. Confidentiality. Section 6.4 (other than clause (e)) of the
Purchase Agreements is incorporated herein by reference, mutatis mutandis.


Section 8.17. No Fiduciary Duty. The Sellers and its Affiliates (collectively,
solely for purposes of this paragraph, the “Sellers Parties”), may have economic
interests that conflict with those of the Grantors. Each of Holdings and the
Buyers agrees that nothing in the Transaction Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Sellers Parties and the Grantors, their
respective equityholders or their respective Affiliates. Each of the Holdings
and the Buyers acknowledges and agrees that (a) the transactions contemplated by
the Transaction Documents are arm’s-length commercial transactions between the
Sellers Parties, on the one hand, and the Grantors, on the other, (b) in
connection with such transactions (and any matters or processes leading to such
transactions), the Sellers Parties are acting solely as a principal and not the
agent or fiduciary of any Grantor, any of its affiliates or any of their
respective management, equityholders, creditors or any other Person, (c) no
Sellers Party assumed an advisory or fiduciary responsibility in favor of any
Grantor with respect to the transactions contemplated hereby or by the other
Transaction Documents or the matters












45





--------------------------------------------------------------------------------





or processes leading thereto (irrespective of whether any Sellers Party has
advised or is currently advising any Grantor on other matters) or any other
obligation to any Grantor except the obligations expressly set forth in the
Transaction Documents and (d) each Grantor has consulted its own legal and
financial advisors to the extent it deemed appropriate. Each of the Holdings and
the Buyers further acknowledges and agrees that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto. Each of the Holdings and the Buyers agrees that it will not
claim that any Sellers Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Grantor, in connection with
such transaction or the process leading thereto.


Section 8.18. Specific Performance. The Sellers may demand specific performance
of this Agreement. Each Grantor hereby irrevocably waives any defense based on
the adequacy of a remedy at law and any other defense which might be asserted to
bar the remedy of specific performance in any action which may be brought by the
Sellers.


Section 8.19. Security Interest Absolute.


(a)To the maximum extent permitted by applicable law, the rights and remedies of
the Sellers hereunder, the Liens created hereby, and the obligations of the
Grantors under this Agreement shall be absolute, irrevocable and unconditional
and shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including:


(i)the acceleration of the maturity of any of the Obligations or any other
change in the time, manner or place of payment of, or in any other term of, all
or any of the Obligations or any renewal, extension, amendment or modification
of, or addition or supplement to or deletion from, any Transaction Document or
any other instrument or agreement referred to therein or related thereto, or any
assignment or transfer of any thereof;


(ii)any waiver of, consent to or departure from, extension, indulgence or other
action or inaction under or in respect of any of the Obligations, this
Agreement, any other Transaction Document or other instrument or agreement
relating thereto, or any exercise or non-exercise of any right, remedy, power or
privilege under or in respect of the Obligations, this Agreement, any other
Transaction Document or any such other instrument or agreement relating thereto;


(iii)any furnishing of any additional security (including any assets, whether
now owned or hereafter acquired, upon which a Lien is created or granted from
time to time pursuant to the other Transaction Documents) to the Sellers or any
other Person or any acceptance thereof by the Sellers or any other Person or any
substitution, sale, exchange, release, surrender or realization of or upon any
such security by the Sellers or any other Person or the failure to create,
preserve, validate, perfect or protect any other Lien granted to, or purported
to be granted to, or in favor of, the Sellers or any other Person;














46





--------------------------------------------------------------------------------





(iv)    any invalidity, irregularity or unenforceability of any Transaction
Document or any other instrument or agreement referred to therein or related
thereto or of all or any part of the Obligations or of any security therefor;


(v)    any exchange, release or non-perfection of any other collateral or any
release, amendment or waiver of, or consent to any departure from, any guaranty,
for all or any of the Obligations;


(vi)    any judicial or nonjudicial foreclosure or sale of, or other election of
remedies with respect to, any interest in real property or other collateral
serving as security for all or any part of the Obligations, even though such
foreclosure, sale or election of remedies may impair the subrogation rights of
the Grantors or may preclude the Grantors from obtaining reimbursement,
contribution, indemnification or other recovery and even though the Grantors may
or may not, as a result of such foreclosure, sale or election of remedies, be
liable for any deficiency;


(vii)    any act or omission of the Sellers or any other Person (other than
payment of the Obligations) that directly or indirectly results in or aids the
discharge or release of any Grantor or any part of the Obligations or any
security or guarantee (including any letter of credit) for all or any part of
the Obligations by operation of law or otherwise;


(viii)    the election by the Sellers, in any proceedings commenced by or
against any Person under any Debtor Relief Law, of the application or
non-application of Section 1111(b)(2) of the U.S. Bankruptcy Code;


(ix)    any extension of credit or the grant of any Lien under Section 364 of
the
U.S. Bankruptcy Code;


(x)    any use of cash collateral under Section 363 of the U.S. Bankruptcy Code;


(xi)    any agreement or stipulation with respect to the provision of adequate
protection in any proceedings commenced by or against any Person under any
Debtor Relief Law;


(xii)    the avoidance of any Lien in favor of the Sellers for any reason;


(xiii)    any proceedings commenced by or against any Person under any Debtor
Relief Law, including any discharge of, or bar or stay against collecting, all
or any part of the Obligations (or any interest on all or any part of the
Obligations) in or as a result of any such proceeding; or


(xiv)    any other event or circumstance whatsoever which might otherwise
constitute a defense available to, or a discharge of, any Grantor, except as
otherwise provided herein;


(b)
Each Grantor hereby expressly waives, to the maximum extent permitted by law,











47





--------------------------------------------------------------------------------





(i)    promptness, diligence, presentment, demand for payment or performance and
protest;


(ii)    filing of claims with any court;


(iii)    any proceeding to enforce any provision of the Transaction Documents;


(iv)    notice of acceptance of and reliance on this Agreement or any
Transaction Document by any Seller;


(v)    notice of the creation of any Obligations, and (except with respect to
any notice required by the applicable Transaction Documents relating to the
Obligations) any other notice whatsoever;


(vi)    any requirement that the Sellers exhausts any right, power or remedy, or
proceed or take any other action against any Grantor under any Transaction
Document to which such Grantor is a party or any Lien on, or any claim of
payment against, any property of such Grantor or any other agreement or
instrument referred to therein, or any other Person under any guarantee of, or
Lien securing, or claim for payment of, any of the Obligations;


(vii)    any right to require the Sellers to marshal any Collateral or any other
assets or to exhaust any right or take any action against any Grantor or any
other Person or any collateral or otherwise, or any diligence in collection or
protection for realization upon any Obligations;


(viii)    any obligation hereunder or any collateral security for any of the
foregoing;


(ix)    any claims of waiver, release, surrender, alteration or compromise; and


(x)    all other defenses, set-offs, counterclaims, recoupments, reductions,
limitations, impairments or terminations, whether arising hereunder or
otherwise.


(c)Each Grantor further waives (i) any requirement that any other Person be
joined as a party to any proceeding for the enforcement by the Sellers of any
Obligations and (ii) the filing of claims by the Sellers in the event of a
bankruptcy or liquidation proceeding of such Grantor.


(d)Each Grantor hereby expressly waives, to the maximum extent permitted by
applicable law:


(a)any claim that, as to any part of the Collateral, a public sale, should the
Sellers elect so to proceed, is, in and of itself, not a commercially reasonable
method of sale for the Collateral;


(b)the right to assert in any action or proceeding between it and the Sellers
any offsets or counterclaims that it may have;


(c)except as otherwise provided in this Agreement or as otherwise provided by
applicable law, any notice as to the time, place and terms of sale or other
disposition of any of the Collateral and any other requirements with respect to
the enforcement of the Sellers’s rights or remedies hereunder;


48





--------------------------------------------------------------------------------









(d)all rights of redemption, appraisement, valuation, stay and extension or
moratorium;


(e)any and all rights it may have to a judicial hearing in advance of the
Sellers’s enforcement of its rights or remedies hereunder, including the rights
following an Event of Default to take immediate possession of the Collateral and
to dispose thereof; and


(f)all other rights the exercise of which would, directly or indirectly,
prevent, delay or inhibit the enforcement of any of the rights or remedies of
the Sellers under this Agreement or the absolute sale of the Collateral, now or
hereafter in force under any applicable law, and such Grantor, for itself and
all who may claim under it, insofar as it or they now or hereafter lawfully may,
hereby waive the benefit of all such laws and rights (other than the defense of
payment).


Section 8.20. No Liability. Neither the Sellers, nor any of its respective
officers, directors, employees, agents or counsel shall be liable for any action
lawfully taken or omitted to be taken by it or them hereunder or under Section
2.2(c) of the Purchase Agreement, or in connection herewith or therewith, except
for its or their own bad faith, gross negligence or willful misconduct as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, and the duties
set forth in Section 9-207 of the UCC, the Sellers shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral, unless the
Sellers has agreed in writing to be so obligated. The Sellers shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially
equivalent to that which the Sellers accords other property of the type of which
the Collateral consists in the ordinary course of its day-to-day business.


Section 8.21. Discretionary Action of Sellers. Notwithstanding anything to the
contrary contained in this Agreement or in any other Transaction Document, the
Sellers shall not be required to exercise any discretionary rights or remedies
under this Agreement or give any consent under this Agreement or enter into any
agreement amending, modifying, supplementing or waiving any provision of this
Agreement .




[Signature pages to follow]


























49





--------------------------------------------------------------------------------





SELLERS:


BUFFALO INVESTOR I, L.P.




By:     /s/ Chris Beale    
Name: Chris Beale
Title: President     


BUFFALO INVESTOR II, L.P.




By:    /s/ Chris Beale
Name: Chris Beale
Title: President________________________




























































Signature Page to Guarantee, Pledge & Security Agreement




50





--------------------------------------------------------------------------------





BUYERS: BEACHHEAD I LLC


By: /s/ Carlin G. Conner
Name: Carlin G. Conner
Title: President


BEACHHEAD II LLC




By: /s/ Carlin G. Conner
Name: Carlin G. Conner Title: President






OTHER GRANTORS: BEACHHEAD HOLDINGS LLC
By: /s/ Carlin G. Conner
Name: Carlin G. Conner
Title: President








BUFFALO PARENT GULF COAST
TERMINALS LLC








By: /s/ Carlin G. Conner
Name: Carlin G. Conner
Title: President
















Signature Page to Guarantee, Pledge & Security Agreement


51





--------------------------------------------------------------------------------





Annex I


Notices


If to Sellers, to:


Buffalo Investor I, L.P. Buffalo Investor II, L.P. c/o Alinda Capital Partners
100 West Putnam Avenue Greenwich, CT 06830 Attention: General Counsel Fax:
203-930-3880


with a copy (which shall not constitute notice) to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017 Attention: David Lieberman Fax: (212) 455-2502


If to any Grantor:


C/O SemGroup Corporation Two Warren Place
6120 S. Yale Avenue, Suite 1500
Tulsa, OK 74136 Attention: General Counsel Fax: (918) 524-8687


with a copy (which shall not constitute notice) to:


Vinson & Elkins LLP
1001 Fannin St., Suite 2500
Houston, Texas 77002
Attention: David Oelman and Lande Spottswood Fax: (713) 615-5678
























52





--------------------------------------------------------------------------------





Annex II


Restrictive Agreements


None.




















































































53





--------------------------------------------------------------------------------





Annex III


Form of Assumption Agreement


[attached]




































































54





--------------------------------------------------------------------------------





FORM OF ASSUMPTION AGREEMENT


This Assumption Agreement (this “Agreement”) dated [_], 201[_] is made by
SemGroup Corporation, a Delaware corporation (the “SEMG”), on the one hand, and
Beachhead I LLC, a Delaware limited liability company, and Beachhead II LLC, a
Delaware limited liability company (together, the “Buyers”), on the other hand,
in favor of Buffalo Investor I, L.P., a Delaware limited partnership and Buffalo
Investor II, L.P., a Delaware limited partnership (together, the “Sellers”).


WHEREAS, the Buyers entered into that certain Guarantee, Pledge and Security
Agreement, dated as of July 17, 2017, with the Sellers, Beachhead Holdings LLC,
a Delaware limited liability company, and Buffalo Parent Gulf Coast Terminals,
LLC, a Delaware limited liability company (as amended, restated, supplemented or
otherwise modified, the “Pledge Agreement”). Terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Pledge
Agreement;


WHEREAS, pursuant to the Pledge Agreement, SEMG is entitled to fully accept and
assume all Obligations under the Pledge Agreement (other than the Obligation to
pay the Installment Payment) outstanding as of the date hereof or accrued
hereafter, including all the indemnification and reimbursement obligations
contained therein (including pursuant to Section 8.05 of the Pledge Agreement)
which survive the Discharge Date, and any other unasserted contingent payment
obligations under the Pledge Agreement that by their nature survive the
Discharge Date (such Obligations, the “Pledge Obligations”); and
WHEREAS, SEMG desires to fully accept and assume the Pledge Obligations.
NOW, THEREFORE, IT IS AGREED:
SECTION 1.    Assumption of Pledge Obligations. SEMG, as contemplated by the
Pledge Agreement, hereby fully accepts and assumes the Pledge Obligations.
Without limiting the generality of the foregoing, SEMG hereby expressly (i)
assumes, and hereby agrees to perform and observe and be bound by, each and
every one of the Pledge Obligations and (ii) accepts and assumes all liability
of the Grantors related to the Pledge Obligations.


SECTION 2.    Effect on Pledge Agreement. The Pledge Agreement remains in full
force and effect as originally executed in accordance with its terms and is
hereby ratified and confirmed, and nothing herein shall act as a waiver of any
of the Sellers’ rights under the Pledge Agreement.


SECTION 3.    GOVERNING LAW. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of DELAWARE.


SECTION 4.    Miscellaneous. The miscellaneous provisions set forth in Article
VIII of the Pledge Agreement apply to this Agreement. This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one contract.
Delivery of an executed counterpart to this Agreement by facsimile transmission
or electronic transmission in “.pdf” or comparable format shall be as effective
as delivery of a manually signed original.


[Signature pages follow.]








55





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.


SEMG:


SEMGROUP CORPORATION


By:
 
Name:
 
Title:
 





BUYERS:
 
BEACHHEAD I LLC


By:
 
Name:
 
Title:
 



BEACHHEAD II LLC
By:
 
Name:
 
Title:
 















































56





--------------------------------------------------------------------------------





Acknowledged and agreed to as of the date first above written:


BUFFALO INVESTOR I, L.P.
By:
 
Name:
 
Title:
 





BUFFALO INVESTOR II, L.P.
By:
 
Name:
 
Title:
 





































































57





--------------------------------------------------------------------------------





Schedule 1 Grantors


(a)
Grantor Current Information.





Legal Name
Type of Entity
Registered Organization (Yes/No)
State of Formation
Beachhead Holdings LLC
LLC
Y
Delaware
Beachhead I LLC
LLC
Y
Delaware
Beachhead II LLC
LLC
Y
Delaware



Schedule 1(b)


Prior Organizational Names




Entity
Prior Legal Name
Date Changed
None
 
 



Schedule 1(c)


Changes in Corporate Identity; Other Names




Entity
Prior Legal Name
None
 



































58





--------------------------------------------------------------------------------





Schedule 2
Grantor Jurisdiction Information
Chief Executive Offices


Grantor
Address
Beachhead Holdings LLC
c/o SemGroup Corporation Two Warren Place
6120 S. Yale Avenue, Suite 700
Tulsa, OK 74136-4216
Beachhead I LLC
c/o SemGroup Corporation Two Warren Place
6120 S. Yale Avenue, Suite 700
Tulsa, OK 74136-4216
Beachhead II LLC
c/o SemGroup Corporation Two Warren Place
6120 S. Yale Avenue, Suite 700
Tulsa, OK 74136-4216



Location of Books and Records


Grantor
Address of Books and Records
Beachhead Holdings LLC
c/o SemGroup Corporation Two Warren Place
6120 S. Yale Avenue, Suite 700
Tulsa, OK 74136-4216
Beachhead I LLC
c/o SemGroup Corporation Two Warren Place
6120 S. Yale Avenue, Suite 700
Tulsa, OK 74136-4216
Beachhead II LLC
c/o SemGroup Corporation Two Warren Place
6120 S. Yale Avenue, Suite 700
Tulsa, OK 74136-4216





UCC Filings


Grantor
UCC Filing Office
Beachhead Holdings LLC
Delaware







59





--------------------------------------------------------------------------------





Grantor
UCC Filing Office
Beachhead I LLC
Delaware
Beachhead II LLC
Delaware



























































































60





--------------------------------------------------------------------------------





Schedule 3


Pledged Equity and Instruments


Equity Interests of Grantors




Issuer
Jurisdiction
Grantor
Certificate No.
No. of Shares
/ Units
Percentage of Ownership
Percentage to be Pledged
Beachhead I LLC
Delaware
Beachhead Holdings LLC
1
N/A
100%
100%
Beachhead II LLC
Delaware
Beachhead Holdings LLC
1
N/A
100%
100%
Buffalo Parent Gulf Coast Terminals LLC
Delaware
Beachhead I LLC
1
N/A
59.32%
100%
Buffalo Parent Gulf Coast Terminals LLC
Delaware
Beachhead II LLC
2
N/A
40.68%
100%





Instruments and Tangible Chattel Paper




Grantor
Instrument/Tangible Chattel Paper
None
 









































61





--------------------------------------------------------------------------------





Schedule 4


Commercial Tort Claims




None.




















































































62





--------------------------------------------------------------------------------





Schedule 6.08


Affiliate Arrangements




Affiliate arrangements with respect to Grantors:




1.
Integration with SemGroup Accounting and Finance Operating Systems



a.
Oracle



b.
Hyperion



c.
Right Angle



d.
Hyland Onbase



e.
Workiva



f.
Sharepoint



2.
Integration with SemGroup Tax Operating Systems



a.
Vertex



3.
Insurance



a.
SemGroup insurance policies



4.
General



a.
Customary allocations of overhead expenses



b.
Microsoft Exchange



c.
SemGroup network





Affiliate arrangements with respect to OpCo Intermediate Parent, HFOTCO and
Subsidiaries of HFOTCO:


1.
Integration with SemGroup Accounting and Finance Operating Systems



a.
Oracle



b.
Hyperion

63





--------------------------------------------------------------------------------







c.
Right Angle



d.
Hyland Onbase



e.
Workiva



f.
Sharepoint



2.
Integration with SemGroup Tax Operating Systems



a.
Vertex



3.
Integration with SemGroup Human Resources and Payroll Operating Systems



a.
Ultipro



b.
ETrade



4.
Integration with SemGroup Operations



a.
SCADA Systems



5.
Insurance



a.
SemGroup insurance policies



6.
General



a.
Customary allocations of overhead expenses



b.
Microsoft Exchange



c.
SemGroup network



























64



